Exhibit 10.10.7










THIRD AMENDED AND RESTATED
FRESH WATER SERVICES AGREEMENT

consisting of the

THIRD AMENDED AND RESTATED
AGREEMENT TERMS AND CONDITIONS RELATING TO
FRESH WATER SERVICES

taken together with an applicable

AGREEMENT ADDENDUM

that references these Agreement Terms and Conditions

now or in the future effective






    





--------------------------------------------------------------------------------





Table of Contents


 
 
Page


ARTICLE 1 DEFINITIONS
2


Section 1.1
Definitions
2


Section 1.2
Other Terms
15


Section 1.3
References and Rules of Construction
15


 
 
 
ARTICLE 2 PRODUCER DEDICATION AND COMMITMENT
15


Section 2.1
Producer’s Dedications and Commitment.
15


Section 2.2
Conflicting Dedications.
17


Section 2.3
Producer’s Reservation
17


Section 2.4
Releases from Dedication and Commitment.
17


Section 2.5
Covenant Running with the Land
20


Section 2.6
Recording of Agreement
20


 
 
 
ARTICLE 3 SYSTEM EXPANSION AND CONNECTION OF WELLS
20


Section 3.1
Development Report; System Plan; Meetings.
20


Section 3.2
Cancellation of Planned Wells and Planned Retention Facilities
24


Section 3.3
Temporary Services.
24


Section 3.4
Cooperation.
25


Section 3.5
Grant of Access; Real Property Rights.
25


 
 
 
ARTICLE 4 MEASUREMENT DEVICES
27


Section 4.1
Measurement Devices.
27


Section 4.2
Measurement Procedures
29


 
 
 
ARTICLE 5 SERVICES
29


Section 5.1
Limitations on Service to Third Parties
29


Section 5.2
Tender of Fresh Water
29


Section 5.3
Services; Service Standard.
29


Section 5.4
Shutdown..
31


 
 
 
ARTICLE 6 FEES
31


Section 6.1
Fees
31


Section 6.2
Fee Adjustments.
32


Section 6.3
System Fuel
33


 
 
 
ARTICLE 7 QUALITY AND SPECIFICATIONS
33


Section 7.1
Quality Standard for Fresh Water
33


Section 7.2
Non-Conforming Fresh Water
34


Section 7.3
Indemnification Regarding Quality
35





    









--------------------------------------------------------------------------------




Section 7.4
Delivery Rates
35


Section 7.5
Producer Facilities
35


 
 
 
ARTICLE 8 TERM
35


Section 8.1
Term
35


Section 8.2
Effect of Termination or Expiration of the Term
36


 
 
 
ARTICLE 9 TITLE AND CUSTODY
36


Section 9.1
Title and Custody Raw Fresh Water
36


Section 9.2
Title and Custody Recycled Water
36


 
 
 
ARTICLE 10 BILLING AND PAYMENT
37


Section 10.1
Statements.
37


Section 10.2
Payments.
38


Section 10.3
Adequate Assurances
38


Section 10.4
Audit
39


 
 
 
ARTICLE 11 REMEDIES
39


Section 11.1
Suspension of Performance; Temporary Release from Dedication.
39


Section 11.2
No Election
40


Section 11.3
DIRECT DAMAGES
40


 
 
 
ARTICLE 12 FORCE MAJEURE
40


Section 12.1
Force Majeure
40


Section 12.2
Extensions Due to Force Majeure
41


 
 
 
ARTICLE 13 CHANGE IN LAW AND SCOPE
41


Section 13.1
Changes in Applicable Law.
41


Section 13.2
Unprofitable Operations and Rights of Termination.
42


 
 
 
ARTICLE 14 RESERVED
46


 
 
ARTICLE 15 INDEMNIFICATION AND INSURANCE
46


Section 15.1
Reciprocal Indemnity
46


Section 15.2
Indemnification Regarding Third Parties
46


Section 15.3
Reserved
47


Section 15.4
Insurance
47


 
 
 
ARTICLE 16 ASSIGNMENT
47


Section 16.1
Assignment of Rights and Obligations under this Agreement.
47


Section 16.2
Pre-Approved Assignments
48


Section 16.3
Change of Control
50





    









--------------------------------------------------------------------------------




 
 
 
 
 
 
ARTICLE 17 OTHER PROVISIONS
50


Section 17.1
Relationship of the Parties
50


Section 17.2
Notices
50


Section 17.3
Entire Agreement; Conflicts
51


Section 17.4
Waivers; Rights Cumulative
51


Section 17.5
Amendment.
51


Section 17.6
Governing Law; Arbitration
52


Section 17.7
Parties in Interest
52


Section 17.8
Preparation of Agreement
52


Section 17.9
Severability
52


Section 17.10
Counterparts
52


Section 17.11
Confidentiality
53


 
 
 
EXHIBITS
 
 
 
EXHIBIT A
SERVICE AREA
 
EXHIBIT B
DOWNTIME DURATION
 
EXHIBIT C
FORM OF RECORDING MEMORANDUM
 
EXHIBIT D
INSURANCE
 





    









--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED
AGREEMENT TERMS AND CONDITIONS RELATING TO
FRESH WATER SERVICES
These THIRD AMENDED AND RESTATED AGREEMENT TERMS AND CONDITIONS RELATING TO
FRESH WATER SERVICES (these “Agreement Terms and Conditions”) are dated as of
November 14, 2019 (the “T&C Effective Date”) and (i) shall be effective with
respect to each Agreement Addendum to which these Agreement Terms and Conditions
are incorporated into and made a part, and shall replace and supersede any
previous Agreement Terms and Conditions as of the T&C Effective Date, (ii) shall
apply to any subsequently executed Agreement Addendum entered into by any
Producer and any Midstream Co. expressly referencing and incorporating these
Agreement Terms and Conditions, and (iii) taken together with each such existing
or future Agreement Addendum shall constitute, in each case, a single Agreement,
separate and apart from any other Agreement governed by these Agreement Terms
and Conditions.
Recitals:
A.
Producer (defined below) owns rights, title and interests in certain oil and gas
leases and other interests located within the Service Area (defined below) that
require services related to Fresh Water (defined below) for construction,
maintenance, production and operations activities, including hydraulic
fracturing operations and other purposes.

B.
Producer wishes to obtain such Fresh Water services from each Midstream Co
(defined below) that executes and delivers a Midstream Agreement Addendum
(defined below) pursuant to these Agreement Terms and Conditions, as modified by
the applicable Midstream Agreement Addendum.

C.
Producer owns rights and interests in certain water rights, leases and other
interests that permit Producer to take custody of and use Raw Fresh Water
(defined below) from certain rivers, streams, reservoirs and other sources, and
some of the water of which Producer takes custody is intended to be stored prior
to use by Producer.

D.
Producer owns rights and interests in certain Recycled Water (defined below)
that permit Producer to take custody of and use such Recycled Water, and some of
such Recycled Water of which Producer takes custody is intended to be stored
prior to redeployment by Producer.

E.
Each Midstream Co that executes and delivers a Midstream Agreement Addendum owns
and operates an Individual System (defined below), which receives or will
receive Fresh Water from, stores or will store Fresh Water in, and delivers or
will deliver Fresh Water to locations in the applicable Dedication Area (defined
below).

F.
OpCo (defined below) owns, directly or indirectly, the Controlling (defined
below) equity interests in each Original Midstream Co (defined below) and
intends to assist all of the Original Midstream Cos to, collectively, provide
all of the Services (defined



- 1 -
Third Amended and Restated
Fresh Water Services Agreement
NAI-1509458764v15

--------------------------------------------------------------------------------





below) required by Producer hereunder, as provided in the OpCo Agreement
Addendum (defined below).
Agreements:
NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein, the mutual agreements in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, OpCo, Midstream Co, and Producer hereby agree as follows:

Article 1
Definitions

Section 1.1    Definitions. As used in this Agreement, the following capitalized
terms shall have the meanings ascribed to them below:
“Adequate Assurance of Performance” has the meaning given to it in Section 10.3.
“Adjustment Year” has the meaning given to it in Section 6.2(a)(ii).
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls, or is Controlled by,
or is under common Control with, such Person. The following sentence shall not
apply to the term “Affiliate” as used in Section 2.2(b) or the definition of
“Conflicting Dedication”: Producer and its subsidiaries (other than OpCo and its
subsidiaries), on the one hand, and OpCo and its subsidiaries, on the other,
shall not be considered Affiliates of each other for purposes of this Agreement.
“Agreement” means the applicable Agreement Addendum taken together with these
Agreement Terms and Conditions, as modified by such Agreement Addendum.
“Agreement Addendum” means each Midstream Agreement Addendum and OpCo Agreement
Addendum. “Agreement Addenda” shall be the collective reference to each
Agreement Addendum then in effect.
“Agreement Terms and Conditions” has the meaning given to it in the introductory
paragraph.
“Associated Water” means water that is produced with Crude Oil Controlled by
Producer and delivered with such Crude Oil to the Crude Oil Gathering System,
which will be separated prior to redelivery of such Crude Oil to Producer.
“Barrel” means a quantity consisting of forty-two Gallons.
“Beneficiary” has the meaning given to it in Section 4.1(g).
“Business Day” means a Day (other than a Saturday or Sunday) on which federal
reserve banks are open for business.


- 2 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





“Cancellation Costs” has the meaning given to it in Section 3.2.
“Cancellation Date” has the meaning given to it in Section 3.2.
“Claiming Party” has the meaning given to it in the definition of “Force
Majeure”.
“Communications” has the meaning given to it in Section 17.2.
“Complete” and “Completion” mean, with respect to a Well connection, or other
facility(ies), that all construction, installation and testing work has been
completed in a good and workmanlike manner and the Well connection or other
facility(ies), as the case may be, is ready to provide Services hereunder.
“Completed Connection” has the meaning given to it in Section 3.1(d).
“Conditional Amount” has the meaning set forth in Section 10.1(a).
“Conflicting Dedication” means any volumetric or “take or pay” or similar
arrangement for the delivery of Fresh Water to a Well within the Dedication Area
for a Purpose and any arrangement requiring Producer (i) to store Fresh Water
with a Third Party, (ii) to use a specified tank, pond or other storage facility
owned by a Third Party or (iii) both of the foregoing, in any case, within the
Dedication Area. A right of first refusal in favor of any entity other than
Original Producer, OpCo or any of their Affiliates shall be deemed to be a
“Conflicting Dedication” if Affiliates of Original Producer are prohibited from
providing Services pursuant to the applicable agreement creating such right of
first refusal.
“Control” (including the term “Controlled”) means with respect to any Person,
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting shares, by contract, or otherwise.
“Credit-Worthy Person” means a Person with a senior unsecured and
credit-unenhanced long term debt rating equivalent to A- or better as determined
by at least two rating agencies, one of which must be either Standard & Poor’s
or Moody’s (or if either one or both are not available, equivalent ratings from
alternate rating sources reasonably acceptable to Midstream Co).
“Crude Oil” means crude oil produced from oil or gas wells in the Dedication
Area and Controlled by Producer, in its natural form, which may include
Associated Water naturally produced therewith.
“Crude Oil Gathering System” means the Crude Oil gathering system used to
provide Crude Oil gathering services to Producer.
“Day” means a 24-hour period of time from 7:00 a.m. Mountain Time on a calendar
day until 7:00 a.m. Mountain Time on the succeeding calendar day. The term
“Daily” shall have the correlative meaning.


- 3 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





“Dedicated Properties” means (a) the interests held by Producer or its
Affiliates in the oil and gas leases, mineral interests, and other similar
interests as of the Effective Date or acquired by Producer or its Affiliates
after the Effective Date that relate to land within the Dedication Area, (b) all
of Producer’s interest in the Water Sources from which Producer has the right to
take Fresh Water (either through fee ownership, lease, contract or otherwise).
Notwithstanding the foregoing, (i) any interest that is or was temporarily
released pursuant to the Releases of Dedication shall be deemed not included in
this definition of “Dedicated Properties” for the duration of such temporary
release, (ii) any interest that is or was permanently released pursuant to
Section 2.4(a) or otherwise shall cease to be included in this definition of
“Dedicated Properties” immediately upon the effectiveness of such permanent
release and (iii) in the event of an assignment by a Producer (“X”) to an
assignee (“Y”) that is permitted under Article 16, any interest that is so
assigned shall cease to be included in X’s Dedicated Properties and, except when
assigned to Y free and clear of the Dedications as provided in Section 16.2,
shall solely be included in Y’s Dedicated Properties as of the effective date of
such assignment.
“Dedications” means the Fresh Water Dedication and the Real Property Dedication
together, and “Dedication” means the Fresh Water Dedication or the Real Property
Dedication, as applicable.
“Dedication Area” means, with respect to this Agreement, the area described on
the applicable Midstream Agreement Addendum. Notwithstanding the foregoing, (a)
any acreage that is or was released pursuant to the Releases of Dedication shall
be deemed not included in this definition of “Dedication Area” for the duration
of such temporary release, (b) any acreage that is or was permanently released
pursuant to Section 2.4(a) or otherwise shall cease to be included in this
definition of “Dedication Area” immediately upon the effectiveness of such
permanent release, and (c) in the event of an assignment by a Producer (“X”) to
an assignee (“Y”) that is permitted under Article 16, any acreage that is so
assigned shall cease to be included in X’s “Dedication Area” and, except when
assigned to Y free and clear of the Dedications as provided in Section 16.2
shall solely be included in Y’s “Dedication Area” as of the effective date of
such assignment.
“Delivery Point” means the point at which custody transfers from Midstream Co to
or for the account of Producer, as each such point is identified in the
applicable Agreement Addendum. The Delivery Points for each Individual System in
existence on the Effective Date shall be set forth in writing between Producer
and Midstream Co, and additional points may become Delivery Points hereunder
upon mutual agreement of the Parties as construction is completed on additional
facilities in satisfaction of the needs identified by Producer and the Parties
shall continuously update the list of Delivery Points by mutual agreement.
“Development Report” has the meaning given to it in Section 3.1(a).
“Downtime Duration” means, (i) with respect to any Downtime Event of the type
described in clause (i) of the definition of “Downtime Event”, the number of
days during which Fresh Water is actively leaking from or otherwise being lost
from the applicable facility and (ii) with respect to any Downtime Event of the
type described in clause (ii) of the definition of “Downtime Event”, the number
of days beginning on the day immediately subsequent to the date delivery of
Fresh Water was requested by Producer to be delivered to a specified Delivery
Point and ending on the


- 4 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





date that the full quantity of Fresh Water that is required to be delivered
hereunder is actually delivered to such Delivery Point (such number of days
shall be inclusive of both the first and last day of such period).
“Downtime Event” means, (i) with respect to any facility on an Individual System
that is designed for the purpose of storing Fresh Water, an event that results
in the loss of 10% or more of the Fresh Water that should have been stored in
such facility at such time, except for any such event arising from Force
Majeure, (ii) with respect to any facility on an Individual System that is
designed for the purpose of transporting and delivering Fresh Water to Producer
at a Delivery Point that is not a Retention Facility, an event that prevents
Midstream Co from delivering to such Delivery Point all or a portion of the
quantity of Fresh Water requested by Producer for a reason other than Force
Majeure; provided that to the extent Producer requests Fresh Water in a quantity
exceeding the amount required to be delivered by Midstream Co hereunder, then a
Downtime Event shall only occur with respect to the quantity of Fresh Water that
Midstream Co is obligated to deliver hereunder. Notwithstanding the foregoing,
no event described in Section 5.3(e) shall constitute a Downtime Event, and no
event described in Section 5.4 shall constitute a Downtime Event so long as
Midstream Co has complied with the notice provisions set forth therein.
“Effective Date” has the meaning given to it in the applicable Agreement
Addendum.
“Escalation Percentage” means 102.50%.
“Excluded Amounts” means Midstream Co’s general and administrative costs and any
costs for design or construction of facilities that can be used to connect other
Planned Wells or Planned Retention Facilities in the Development Report that
Producer at such time intends to develop.
“Facility Segment” means, for any Individual System that is described on the
applicable Midstream Agreement Addendum that includes a description of two or
more Facility Segments, the distinct segment of such Individual System that is
capable of being operated independently of the remaining portion of the
Individual System. With respect to any Individual System that is not described
in the applicable Midstream Agreement Addendum as having multiple Facility
Segments, the term Facility Segment shall be synonymous with Individual System.
“First Development Report” means the first report delivered by Original Producer
to Midstream Co that satisfies the requirements for a Development Report in
Section 3.1(a) and Section 3.1(b) (an “Original Report”), and, in the event that
Producer assigns all or any part of the Dedicated Properties to a Producer
Assignee, then with respect to such Producer Assignee, the First Development
Report shall not refer to the Original Report but rather to the first
Development Report delivered by such Producer Assignee to Midstream Co that
satisfies the requirements for such report in Section 3.1(a) and Section 3.1(b).
“Fresh Water” means Raw Fresh Water and Recycled Water (or, if the context
requires either or both of the foregoing).
“Fresh Water Dedication” means the dedications and commitments made by Producer
pursuant to Section 2.1(a).


- 5 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





“Force Majeure” means an event that is not within the reasonable control of the
Party claiming suspension (the “Claiming Party”), and that by the exercise of
reasonable due diligence the Claiming Party is unable to avoid or overcome in a
reasonable manner. To the extent meeting the foregoing requirements, Force
Majeure includes: (a) acts of God; (b) wars (declared or undeclared); (c)
insurrections, hostilities, riots; (d) floods, droughts, fires, storms, storm
warnings, landslides, lightning, earthquakes, washouts; (e) industrial
disturbances, acts of a public enemy, acts of terror, sabotage, blockades,
epidemics; (f) arrests and restraints of rulers and peoples; (g) civil
disturbances; (h) explosions, breakage or accidents to machinery or lines of
pipe; (i) hydrate obstruction or blockages of any kind in lines of pipe; (j)
freezing of wells or delivery facilities, partial or entire failure of wells,
and other events beyond the reasonable control of the Claiming Party that affect
the timing of production or production levels; (k) mining accidents, subsidence,
cave-ins and fires; (l) failure, disruption, allocation, prorationing,
curtailment, or unavailability of downstream transportation or pipeline
capacity; (l) action or restraint by any Governmental Authority (so long as the
Claiming Party has not applied for or assisted in the application for, and has
opposed where and to the extent commercially reasonable, such action or
restraint), (m) delays or failures by a Governmental Authority to grant Permits
applicable to the System (or any Individual System) so long as the Claiming
Party has used its commercially reasonable efforts to make any required filings
with such Governmental Authority relating to such Permits, and (n) delays or
failures by the Claiming Party to obtain easements and rights of way, surface
leases and other real property interests related to the System (or any
Individual System) from Third Parties, so long as the Claiming Party has used
its commercially reasonable efforts to obtain such easements and rights of way,
surface leases and other real property interests. The failure of a Claiming
Party to settle or prevent a strike or other labor dispute with employees shall
not be considered to be a matter within such Claiming Party’s control.
“Gallon” means one U.S. Standard gallon.
“Governmental Authority” means any federal, state, local, municipal, tribal or
other government; any governmental, regulatory (including self-regulatory) or
administrative agency, commission, body or other authority exercising or
entitled to exercise any administrative, executive, judicial, legislative,
regulatory or taxing authority or power; and any court or governmental tribunal,
including any tribal authority having or asserting jurisdiction.
“Group” means (a) with respect to Midstream Co, the Midstream Co Group, and (b)
with respect to Producer, the Producer Group.
“Inbound Acreage” has the meaning given to it in Section 16.2(b).
“Individual Fee” means the Individual First Phase Rate and the rate for the
Individual Second Phase Fee.
“Individual First Phase Fee” means the fee calculated as described in clause (i)
of Section 6.1.
“Individual First Phase Rate” means the Monthly rate for providing Services
(other than the Second Phase Services) at a particular Individual System, as set
forth opposite the heading


- 6 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





“Individual First Phase Rate” on the applicable Midstream Agreement Addendum, as
such fee may be adjusted from time to time in accordance with the provisions of
this Agreement or the applicable Midstream Agreement Addendum.
“Individual Second Phase Fee” means the Monthly fee calculated as described in
clause (ii) of Section 6.1 for providing Second Phase Services at a particular
Individual System, as set forth opposite the heading “Individual Second Phase
Fee” on the applicable Midstream Agreement Addendum; provided that the
Individual Second Phase Fee shall accrue only with respect to Services performed
by Midstream Co on Fresh Water flowing through an Individual System.
“Individual System” means the portion of the System beginning at the Receipt
Points described on the applicable Midstream Agreement Addendum and ending at
the Delivery Points described on the applicable Midstream Agreement Addendum.
The Individual Systems in existence on the Effective Date are more particularly
described in the applicable Midstream Agreement Addendum. Additional Individual
Systems may be added to the System from time to time in satisfaction of the
needs identified by Producer and evidenced through amendments to the applicable
Midstream Agreement Addendum or the execution and delivery of additional
Midstream Agreement Addenda.
“Initial Term” has the meaning given to it in Section 8.1.
“Interest Rate” means, on the applicable date of determination, the prime rate
(as published in the “Money Rates” table of The Wall Street Journal, eastern
edition, or if such rate is no longer published in such publication or such
publication ceases to be published, then as published in a similar national
business publication as mutually agreed by the Parties) plus an additional two
percentage points (or, if such rate is contrary to any applicable Law, the
maximum rate permitted by such applicable Law).
“Internal Transfer Point” shall be the point at which custody transfer from
Midstream Co to a Third Party contractor for the provision of Second Phase
Services. The Internal Transfer Points for each Individual System in existence
on the Effective Date shall be set forth in writing among Producer, Midstream Co
and OpCo, and additional points may become Internal Transfer Points hereunder by
mutual agreement of the Parties.
“Interruption Conditions” has the meaning given to it in Section 2.4(b).
“Invoice Month” has the meaning given to it in Section 10.1(a).
“Law” means any applicable statute, law, rule, regulation, ordinance, order,
code, ruling, writ, injunction, decree or other official act of or by any
Governmental Authority.
“Lease Acres” has the meaning given to it in Section 16.2(b)(i)(A).
“Losses” means any actions, claims, causes of action (including actions in rem
or in personam), settlements, judgments, demands, liens, encumbrances, losses,
damages, fines, penalties, interest, costs, liabilities, expenses (including
expenses attributable to the defense of any


- 7 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





actions or claims and attorneys’ fees) of any kind or character, including
Losses for bodily injury, death, or property damage, whether under judicial
proceedings, administrative proceedings or otherwise, and under any theory of
tort, contract, breach of contract, breach of representation or warranty
(express or implied) or by reason of the conditions of the premises of or
attributable to any Person or Person or any Party or Parties.
“Maximum BPM Rate” means the rate set forth on the applicable Midstream
Agreement Addendum.
“Measurement Device” means the totalizing meter, other metering device or
equipment which, along with application of test results (e.g. meter proves,
etc), as required for the Individual System, measure the amount of water, all of
which shall conform to industry standards and government regulations, as further
described in Article 4.
“Measurement Point” means the Measurement Device that the Parties have agreed in
writing will measure the volume of Fresh Water moving through the Individual
System.
“Midstream Agreement Addendum” means each Agreement Addendum by and between a
Producer and a Midstream Co that expressly states that it is governed by these
Agreement Terms and Conditions. “Midstream Agreement Addenda” shall be the
collective reference to each Midstream Agreement Addendum then in effect.
“Midstream Co” means the Original Midstream Co, together with its permitted
successors and assigns, including any Midstream Co Assignee.
“Midstream Co Assignee” means any Third Party to whom Midstream Co assigns its
rights and obligations in accordance with this Agreement.
“Midstream Co Group” means Midstream Co, its Affiliates, and the directors,
officers, employees, and agents, of Midstream Co and its Affiliates; provided
that all subsidiaries of OpCo that do not hold equity in Midstream Co shall be
excluded from this definition.
“Modification” has the meaning given to it in Section 3.1(c).
“Month” means a period of time from 7:00 a.m. Mountain Time on the first Day of
a calendar month until 7:00 a.m. Mountain Time on the first Day of the next
succeeding calendar month. The term “Monthly” shall have the correlative
meaning.
“Moody’s” means Moody’s Investors Service, Inc., or any successor to its
statistical rating business.
“Net Acres” means (a) with respect to any oil and gas lease in which Producer
(or an Affiliate of Producer) has an interest, (i) the number of gross acres in
the lands covered by such oil and gas lease, multiplied by (ii) the undivided
percentage interest in oil, gas and other minerals covered by such oil and gas
lease, multiplied by (iii) Producer’s (or its Affiliate’s) working interest in
such oil and gas lease, and (b) with respect to any mineral fee interest of
Producer (or an Affiliate of Producer),


- 8 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





(i) the number of gross acres in the lands covered by such mineral fee interest,
multiplied by (ii) the undivided percentage interest of Producer (or its
Affiliate’s) in oil, gas and other minerals in such lands.
“Net Revenue Acres” has the meaning given to it in Section 16.2(b)(i)(A).
“On-Line Deadline” has the meaning given to it in Section 3.1(d).
“OpCo” means Noble Midstream Services, LLC, together with its permitted
successors and assigns.
“OpCo Agreement Addendum” means the Agreement Addendum by and between a Producer
and OpCo that expressly states that it is governed by these Agreement Terms and
Conditions.
“Original Midstream Co” means the entity identified as the “Midstream Co” in the
applicable Midstream Agreement Addendum as of the Effective Date.
“Original Producer” means Noble Energy, Inc.
“Original Report” has the meaning set forth in the definition of “First
Development Report.”
“Outbound Acreage” has the meaning given to it in Section 16.2(b)(i).
“Owner” has the meaning given to it in Section 4.1(g).
“Party” or “Parties” with respect to each Midstream Agreement Addendum shall
mean the applicable Producer and the applicable Midstream Co. Unless expressly
stated otherwise, references to “Parties” shall not refer to all parties to all
Agreements governed hereby. Rather, references to “Parties” shall refer only to
such Parties as determined by the applicable Agreement Addendum. References to a
“Party” or the “Parties” shall not include OpCo.
“Period of Five Years” means, with respect to any report delivered hereunder,
the period from the first Day of the fiscal quarter during which such report is
required to be delivered until the fifth anniversary thereof.
“Period of Two Years” means, with respect to any report delivered hereunder, the
period beginning on the first Day of the fiscal quarter during which such report
is required to be delivered and ending 24 Months after such date.
“Permits” means any permit, license, approval, or consent from a Governmental
Authority.
“Person” means any individual, corporation, company, partnership, limited
partnership, limited liability company, trust, estate, Governmental Authority,
or any other entity.
“Planned Retention Facility” means each Retention Facility that Producer has
requested to be constructed in an appropriate Development Report.


- 9 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





“Planned Well” has the meaning given to it in Section 3.1(b)(i).
“Priority One Service” means service that has the highest priority call on
capacity of all or any relevant portion of the Individual System, which service
shall not be subject to interruption or curtailment (subject to Section 5.4) by
Midstream Co, and which (subject to Section 5.3(c)) service has a higher
priority over any other level of service established on the Individual System.
“Produced Water” means water that is produced as a byproduct of Producer’s
operation of the Wells that are located in the Dedication Area; provided that
any water that is Associated Water shall not constitute Produced Water hereunder
until such time as it has been separated from Crude Oil and ceases being
Associated Water.
“Producer” means the Original Producer, together with its permitted successors
and assigns, including any Producer Assignee.
“Producer Assignee” means any Person to whom Original Producer or any subsequent
Producer sells, assigns, or otherwise transfers acreage subject to the
Dedications.
“Producer Group” means Producer, its Affiliates, and the directors, officers,
employees, and agents of Producer and its Affiliates.
“Producer Meters” means any Measurement Device owned and operated by Producer
(or caused to be installed or operated by Producer).
“Proposed Transaction” has the meaning given to it in Section 16.2(b).
“Purpose” means any and all uses related to activities associated with the
exploration and production of hydrocarbons, including but not limited to
hydraulic fracturing operations, and the construction, maintenance and operation
of Wells or facilities for Raw Fresh Water and Recycled Water.
“Quality Standard for Delivery” means the Quality Standard for Fresh Water
unless on or prior to the Quality Standard Notification Date, Producer informs
Midstream Co that with respect to a specified volume of Fresh Water, Producer
will require such Fresh Water to meet the Quality Standard for Frac Water, the
Quality Standard for Cement Water or the Quality Standard for Recycled Water, as
applicable.
“Quality Standard for Cement Water” means the specifications set forth in
Section 7.1(a) under the heading “Cement Water.”
“Quality Standard for Frac Water” means the specifications set forth in Section
7.1(a) under the heading “FRAC Water” unless, on or before the Quality Standard
Notification Date, Producer delivers to Midstream Co a certificate stating that
the Third Party contractor that Producer has engaged to provide frac services
has imposed different water quality standards for fracking the applicable Well.


- 10 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





“Quality Standard for Fresh Water” means all applicable Laws, the specifications
set forth in Section 7.1(a) under the heading “Fresh Water” and any other
specifications required to protect the System.
“Quality Standard for Recycled Water” means all applicable Laws, the
specifications set forth in Section 7.1(a) under the heading “Recycled Water”
and any other specifications required to protect the System.
“Quality Standard Notification Date” means the Business Day that is at least 5
Business Days prior to the date on which Producer requested delivery of a volume
of Fresh Water.
“Raw Fresh Water” means raw fresh water obtained from either ground water
withdrawals or surface diversions from Water Sources. It does not include
Recycled Water, Produced Water or Associated Water.
“Real Property Dedication” means the dedication and commitment made by Producer
pursuant to the first sentence in Section 2.1(b) and pursuant to Section 2.5.
“Receipt Point” means the point at which custody transfers from Producer or a
Third Party to Midstream Co, as each such point is identified in the applicable
Agreement Addendum. With respect to Fresh Water obtained by Producer through a
lease or water use agreement, the custody transfer point generally refers to the
Custody Transfer Point, as such term (or a similar term) is used in the
applicable Commercial Water Lease Agreement or other similar instrument, at
which custody transfers from the lessor, fee owner or other water rights holder
to Producer; provided that Producer shall take title and custody at the
applicable Custody Transfer Point (or other applicable term) and immediately
transfer custody (but not title) to Midstream Co. With respect to Fresh Water
obtained by Producer through a fee interest, the custody transfer point
generally refers to the wellhead equipment or other point at which Producer
delivers the Fresh Water to Midstream Co. Regardless of the Water Source, the
Receipt Point may include: (a) with respect to Fresh Water obtained from a water
well, the applicable wellhead (unless Producer elects to transport such Fresh
Water from the applicable wellhead to the System), (b) with respect to Fresh
Water delivered into a pipeline constituting part of the System, the point on
the applicable pipeline at which such Fresh Water enters the System, (c) with
respect to Fresh Water delivered directly into a Retention Facility, such
Retention Facility, (d) with respect to Fresh Water that is initially collected
into lease lines or other production equipment owned and operated by Producer or
a Third Party, the point where such lease lines or other production equipment
connect with the System, (e) with respect to Fresh Water obtained from a
reservoir, the pumping station located at such reservoir, (f) with respect to
Fresh Water obtained from a river, stream or other naturally occurring Water
Source above ground, the applicable pumping station, (g) with respect to Fresh
Water that has been recycled, the downstream flange of each recycled water
system agreed to between the Parties and (h) each other point as mutually agreed
between the Parties. The Receipt Points in existence on the Effective Date shall
be set forth in writing between Producer and Midstream Co, and additional points
may become Receipt Points hereunder upon mutual agreement of the Parties as
construction is completed on additional facilities in satisfaction of the needs
identified by Producer and the Parties shall continuously update the list of
Receipt Points by mutual agreement.


- 11 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





“Recycled Water” means Produced Water, Associated Water, flowback water or any
other water, in each case, that has been treated or recycled to the extent that
such water meets the specifications set forth in Section 7.1(a) under the
heading “Recycled Water”. It does not include Raw Fresh Water, or any untreated
Produced Water or untreated Associated Water.
“Redetermination Deadline” has the meaning given to it in Section 6.2(a)(ii).
“Redetermination Proposal” has the meaning given to it in Section 6.2(a)(i).
“Redetermined Individual Fee” has the meaning given to it in Section 6.2(a)(i).
“Reimbursed Amount” has the meaning given to it in Section 10.1(a).
“Release Conditions” has the meaning given to it in Section 2.4(a).
“Releases of Dedication” means those certain releases of dedication, executed by
and among Original Producer, OpCo and certain of OpCo’s subsidiaries, pursuant
to Section 2.4(a) prior to March 31, 2016.
“Retention Facility” means each storage tank, pond, retention area or other
storage facility that is used to store Fresh Water and that is part of the
System.
“Rules” has the meaning given to it in Section 17.6.
“Second Phase Services” has the meaning set forth in the definition of
“Services”.
“Service Area” means (a) with respect to the Original Producer, the area
described on Exhibit A and (b) with respect to any Producer Assignee, the
Dedication Area described in such Producer Assignee’s Agreement Addendum, except
that any acreage that was permanently released pursuant to (i) the Releases of
Dedication or (ii) Section 2.4(a) or Article 16 of any version of this Agreement
prior to the T&C Effective Date shall not be included in this definition of
“Service Area”. Any acreage moving forward that is permanently released pursuant
to Section 2.4(a) or otherwise shall cease to be included in the definition of
“Service Area” immediately upon the effectiveness of such permanent release, and
in the event of an assignment by a Producer (“X”) to an assignee (“Y”) that is
permitted under Article 16, any acreage that is so assigned shall cease to be
included in X’s Service Area and, except for interests that are assigned to Y
free and clear of the Dedications as provided in Section 16.2, shall solely be
included in Y’s Service Area as of the effective date of such assignment..
“Services” means the following services: (a) receiving at each Receipt Point on
each Day, Fresh Water in a quantity up to (i) the maximum capacity of the
facilities at such Receipt Point as they then exist at such Receipt Point on
such Day, (ii) the maximum volume of Fresh Water that may be taken at such
Receipt Point in accordance with Producer’s rights to take or receive Fresh
Water at such Receipt Point, including contractual rights, laws, regulations,
governmental approvals, etc., and (iii) such volume of Fresh Water as shall be
nominated by Producer in accordance with this Agreement; provided that if the
aggregate of amount specified in this clause (a) at all Receipt


- 12 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





Points on an Individual System exceed the capacity then available in the
applicable Individual System, then the quantity required to be received into
such system, regardless of Receipt Point, shall be such maximum available
capacity, (b) storing the Fresh Water received into the System until Producer
requests delivery of such Fresh Water and treating such stored Fresh Water to
ensure compliance with Section 7.1, (c) transporting Fresh Water from the
applicable Receipt Point to the applicable Internal Transfer Point, (d)
transporting Fresh Water from the applicable Internal Transfer Point to the
applicable Delivery Point (this clause (d), the “Second Phase Services”), (e)
with respect to Fresh Water transported to an Internal Transfer Point or
Delivery Point, as the case may be, the amount to be delivered to Producer shall
be in a quantity equal to the lesser of (i) such volume of Fresh Water as
requested by Producer in accordance with this Agreement and (ii) the Maximum BPM
Rate designated for the applicable Individual System and (f) the other services
to be performed by Midstream Co in respect of such Fresh Water as set forth in
this Agreement and the System Plan for an Individual System, all in accordance
with the terms of this Agreement (including any services with respect to
metering services).
“Services Fee” means, collectively, the fees described in Section 6.1.
“Spacing Unit” means the area fixed for the drilling of one Well by order or
rule of any applicable Governmental Authority, or (if no such order or rule is
applicable) the area fixed for the drilling of a Well or Planned Well reasonably
established by the pattern of drilling in the applicable area or otherwise
established by Producer in its reasonable discretion.
“Standard & Poor’s” means Standard & Poor’s Rating Group, a division of McGraw
Hill, Inc., or any successor to its statistical rating business.
“State” means the state in which the Individual System is located.
“System” means all Individual Systems described in all of the Agreement Addenda,
collectively, including: (a) pipelines; (b) (reserved); (c) (reserved); (d)
controls;, (e) Delivery Points, meters and measurement facilities; (f) ponds and
other storage for Fresh Water; (g) easements, licenses, rights of way, surface
rights and Permits; and (h) all appurtenant facilities, in each case, that are
owned, leased, contracted or operated by each Midstream Co to provide Services
to Producer or Third Parties, as such system and facilities are modified or
extended from time to time to provide Services to Producer pursuant to the terms
hereof or to Third Parties, including the Facility Segments operated under this
Agreement by each Midstream Co specified in the Agreement Addenda.
“System Plan” has the meaning given to it in Section 3.1(c).
“T&C Effective Date” has the meaning given to it in the introductory paragraph.
“Target On-Line Date” means (a) with respect to a Planned Retention Facility or
Planned Well that is described for the first time in the Original Report, the
date specified in the Original Report for the applicable Planned Retention
Facility or Planned Well, as applicable, (b) with respect to any Planned
Retention Facility or Planned Well that is described in a First Development
Report that is not the Original Report, 24 Months after the date of such First
Development Report, unless Midstream Co consents to a shorter time period, and
(c) with respect to any Planned Retention


- 13 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





Facility or Planned Well that is not described in the First Development Report,
24 Months after the date of the Development Report that initially reflects the
Planned Retention Facility or Planned Well, as applicable, unless Midstream Co
consents to a shorter time period.
“Tender” means the act of Producer’s making Fresh Water available or causing
Fresh Water to be made available to the System at a Receipt Point
“Tendered” shall have the correlative meaning.
“Term” has the meaning given to it in Section 8.1.
“Third Party” means any Person other than a Party to this Agreement or any
Affiliate of a Party to this Agreement.
“Third Party Assignment” has the meaning given to it in Section 16.1(a).
“Transaction Document” means each agreement entered into pursuant to the
agreement terms and conditions related to gas gathering services, agreement
terms and conditions related to oil gathering services, agreement terms and
conditions related to produced water services, agreement terms and conditions
related to gas processing services, agreement terms and conditions related to
crude oil treating services, and agreement terms and conditions related to fresh
water services, now or in the future existing between Producer and Midstream Co.
“Transfer” means a sale, conveyance, assignment, exchange, farmout, disposition
or other transfer of Dedicated Properties by Original Producer under Section
16.2(b). In other Sections of this Agreement where the term uses a lower case,
the term is not intended to have such a restrictive meaning.
“Water Sources” means, with respect to Raw Fresh Water, ground water, streams,
springs, reservoirs, ponds or other surface water features from which Producer
has a right to take Fresh Water and, with respect to Recycled Water, the
applicable recycling facility (whether owned and operated by Producer, any of
its Affiliates or a Third Party). The Water Sources in existence on the
Effective Date for the System shall be set forth in writing among Producer,
Midstream Co and OpCo, and additional ground water, streams, springs,
reservoirs, ponds, surface water features or recycling facilities or other
rights or interests may become Water Sources hereunder as Producer acquires
additional interests entitling it to take custody of and use Fresh Water from
such sources, and the Parties shall evidence such additional Water Sources in
writing among Producer, Midstream Co and OpCo.
“Well” means a well (i) for the production of hydrocarbons, (ii) that is located
in the Dedication Area, (iii) in which Producer owns an interest and is the
operator.
“Year” means a period of time from January 1 of a calendar year through
December 31 of the same calendar year; provided that the first Year shall
commence on the Effective Date and run through December 31 of that calendar
year, and the last Year shall commence on January 1 of the calendar year and end
on the Day on which this Agreement terminates.

Section 1.2    Other Terms. Other capitalized terms used in this Agreement and
not defined in Section 1.1 above have the meanings ascribed to them throughout
this Agreement.

Section 1.3    References and Rules of Construction. All references in this
Agreement to Exhibits, Appendices, Articles, Sections, subsections and other
subdivisions refer to the corresponding Exhibits, Appendices, Articles,
Sections, subsections and other subdivisions of or to


- 14 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





this Agreement unless expressly provided otherwise. Titles appearing at the
beginning of any Articles, Sections, subsections and other subdivisions of this
Agreement are for convenience only, do not constitute any part of this
Agreement, and shall be disregarded in construing the language hereof. The words
“this Agreement,” “herein,” “hereby,” “hereunder” and “hereof,” and words of
similar import refer to this Agreement as a whole, including the applicable
Agreement Addendum and all Exhibits, Appendices, and other attachments to these
Agreement Terms and Conditions and the applicable Agreement Addendum, all of
which are incorporated herein, and not to any particular Exhibit, Appendix,
Article, Section, subsection or other subdivision unless expressly so limited.
The word “including” (in its various forms) means “including without
limitation.” The word “or” shall mean “and/or” unless a clear contrary intention
exists. The word “from” means from and including, the word “through” means
through and including, and the word “until” means until but excluding. All
references to “$” or “dollars” shall be deemed references to United States
dollars. The words “will” and “shall” have the same meaning, force, and effect.
Each accounting term not defined herein will have the meaning given to it under
generally accepted accounting principles. Pronouns in masculine, feminine or
neuter genders shall be construed to state and include any other gender, and
words, terms and titles (including terms defined herein) in the singular form
shall be construed to include the plural and vice versa, unless the context
otherwise requires. References to any Law, contract or other agreement mean such
Law, contract or agreement as it may be amended, supplemented, released,
revised, replaced, or otherwise modified from time to time. When calculating the
period of time before which, within which or following which any act is to be
done or step taken pursuant to these Agreement Terms and Conditions, the date
that is the reference date in calculating such period shall be excluded; and if
the last Day of such period is not a Business Day, then such period shall end at
the end of the next succeeding Business Day.

Article 2
Producer Dedication and Commitment

Section 2.1    Producer’s Dedications and Commitment.
(a)    Fresh Water Dedication. Subject to Section 2.2 through Section 2.4,
during the Term, Producer (i) covenants and commits to deliver all Fresh Water
to which Producer obtains title, custody or a right of use from a Water Source
within the Dedication Area into the Individual System at appropriate Receipt
Points, except for the portion of Fresh Water used for a reserved purpose set
forth in Section 2.3; (ii) covenants to store in the Individual System all Fresh
Water that Producer intends to store and that Producer has obtained from a Water
Source within the Dedication Area; and (iii) covenants and commits to use for a
Purpose all of the Fresh Water that Producer delivers into the Individual System
at each Receipt Point within 12 Months of delivery of such Fresh Water into the
Individual System.
(b)    Real Property Dedication. Subject to Section 2.2 through Section 2.4,
during the Term, Producer dedicates and commits the Dedicated Properties to
Midstream Co for performance of the Services pursuant to this Agreement. Except
for the Parties’ performance of their obligations under this Agreement, no
further performance is required by either Party to effectuate the Real Property
Dedication.


- 15 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------






Section 2.2    Conflicting Dedications.
(a)    Notwithstanding anything in this Agreement to the contrary, Producer
shall have the right to comply with (i) each of the Conflicting Dedications
existing on the Effective Date of the applicable Agreement Addendum or, in the
case of a Producer Assignee, the effective date of such assignment, and (ii) any
other Conflicting Dedication applicable as of the date of acquisition of any Oil
and Gas Interest or rights to any Fresh Water from any Water Source, and other
similar interests within the Dedication Area that are acquired by Producer after
the Effective Date of the applicable Agreement Addendum and otherwise would have
become subject to the Dedications (but not any Conflicting Dedications entered
into in connection with such acquisition). Producer shall have the right to
comply with a Conflicting Dedication only until the first Day of the Month
following the termination of such Conflicting Dedication. Producer shall not
extend or renew any Conflicting Dedication and shall terminate each Conflicting
Dedication as soon as permitted under the underlying contract, without causing
Producer to incur any costs or expenses deemed unreasonable or inappropriate in
the opinion of Producer and shall not enter into any new Conflicting Dedication.
(b)    Certain Conflicting Dedications contain rights of first refusal or other
provisions that (i) entitle Producer to a release of acreage from such
Conflicting Dedication if Producer dedicates the released acreage to a Third
Party or (ii) expressly prohibit Producer from dedicating such released acreage
to an Affiliate of Producer. As used herein, the term “Conflicting Dedication”
shall include both the original right of first refusal (or similar right) and
the dedication resulting from an exercise of such right of first refusal (or
similar right) so long as the resulting dedication covers the same acreage as
the original Conflicting Dedication.
(c)    To the extent Producer claims that a Conflicting Dedication exists with
respect to certain Services on specified Dedicated Properties, Midstream Co
shall have the right to review the documentation creating such Conflicting
Dedication, subject to confidentiality requirements applicable to such
Conflicting Dedication.

Section 2.3    Producer’s Reservation. Producer reserves the following rights
respecting Fresh Water for itself:
(a)    to construct, operate (or cause to be operated), maintain, repair,
rework, or cease production, construction, development or operation of any Well
or oil and gas lease, without consideration of the impact on Midstream Co;
(b)    to use Fresh Water for any and all uses, other than a Purpose;
(c)    to use any Fresh Water, in any amount for lease or Well purposes, prior
to delivering such Fresh Water into the System; and
(d)    to store Fresh Water in the vicinity of a Planned Well for reasonable
periods of time immediately prior to needing such Fresh Water for a Purpose.

Section 2.4    Releases from Dedication and Commitment.


- 16 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





(a)    Permanent Releases. Midstream Co shall permanently release Producer from
the Dedications with respect to any Fresh Water, Receipt Point, Water Source,
Well, Spacing Unit, or Dedicated Properties affected by one or more of the
Release Conditions. The “Release Conditions” are:
(i)    Midstream Co’s election (x) pursuant to Section 3.1(c) not to provide
Services for any Well included in a Development Report delivered by a Producer
that is not the Original Producer or (y) pursuant to Section 3.3(c) not to
provide Services for (1) any Well for which Producer failed to deliver a
Development Report on or before the applicable deadline set forth in Section
3.1(a), (2) any Well not described in the applicable Development Report or (3)
any excess Fresh Water required for any Well or required to be stored at any
Retention Facility.
(ii)    expiration of the Term, as further described in Section 8.2;
(iii)    written agreement of Producer and Midstream Co, and each Party shall
consider in good faith any proposal by the other Party to permanently release
any Well, Spacing Unit, or Dedicated Properties;
(iv)    the occurrence of a Force Majeure of any of the types described in
clauses (l), (m) or (n) of the definition of “Force Majeure” affecting Midstream
Co that continues for a period of 120 Days or more;
(v)    Midstream Co’s interruption or curtailment of deliveries of Fresh Water
pursuant to Section 5.4 or refusal to store any Fresh Water that Midstream Co is
obligated to store hereunder that continues for 90 Days or more; provided that
unless Midstream Co has indicated it will not store any Fresh Water from the
applicable Water Source, the applicable Receipt Point and Water Sources shall
not be released from the Dedications;
(vi)    a material default (other than a default of the type covered by Section
2.4(a)(i)) by Midstream Co that remains uncured for 90 Days or more;
(vii)    Producer’s election after a rejection of any increase in an Individual
Fee in accordance with Section 13.1(b);
(viii)    (x) Midstream Co’s suspension of Services pursuant to Section
13.2(a)(ii) that extends for the period of time stated in such Section; (y)
Midstream Co’s election not to connect a Planned Well pursuant to Section
13.2(b) or (y) Midstream Co’s election not to expand an Individual System
pursuant to Section 13.2(c);
(ix)    a Downtime Event that extends for the Downtime Duration specified in the
applicable Row D on Exhibit B or longer;
(x)    pursuant to Section 16.2 with respect to a Transfer of Dedicated
Properties free of the terms, conditions and obligations of this Agreement; or


- 17 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





(xi)    pursuant to any other provision in this Agreement that grants Producer
(or its Affiliates holding acreage subject to the Dedications) a permanent
release.
Producer may obtain the applicable Services for the Fresh Water, Wells, or
Spacing Units released pursuant to this Section 2.4(a) from any Third Party.
(b)    Temporary Release. Midstream Co shall temporarily release Producer from
the Dedications with respect to any Fresh Water, Receipt Point, Water Source,
Well, Spacing Unit, or Dedicated Properties to the extent affected by one or
more of the Interruption Conditions. The temporary release shall take effect
upon written notice from Producer to Midstream Co of the occurrence of any
Interruption Condition, unless expressly provided otherwise below. The
“Interruption Conditions” are:
(i)    Midstream Co’s failure to have a Completed Connection by the applicable
On-Line Deadline (other than due to Producer’s non-compliance with this
Agreement);
(ii)    the occurrence and continuation of an uncured material default by
Midstream Co;
(iii)    Midstream Co’s interruption or curtailment of deliveries of Fresh Water
pursuant to Section 5.4 or refusal to store any Fresh Water that Midstream Co is
obligated to store hereunder; provided that unless Midstream Co has indicated it
will not store any Fresh Water from the applicable Water Source, the applicable
Receipt Points and Water Sources shall not be released from the Dedications;
(iv)    until a permanent release is required under Section 2.4(a) or Section
13.2, Midstream Co’s suspension of Services pursuant to Section 13.2(a) (and, if
Section 13.2(a)(i) applies, such temporary release shall continue at the
discretion of Midstream Co, subject to the time limits set forth in Section
13.2(a)(i));
(v)    a Downtime Event with a Downtime Duration in excess of the duration
described in the applicable Row B on Exhibit B but less than the duration
specified in Section 2.4(a)(ix);
(c)    Arrangements in Respect of Temporary Release; Limitations of
Curtailments. Producer may obtain the applicable Services for the Fresh Water,
Wells, or Spacing Units temporarily released pursuant to Section 2.4(b). To the
extent that an interruption or curtailment of Services can be limited to a
Facility Segment, Midstream Co shall so limit such interruption or curtailment,
and to the extent that Midstream Co does so limit such curtailment or
interruption, the temporary release permitted by Section 2.4(b) shall only apply
to the affected Facility Segment. Such temporary release shall continue until
the first Day of the Month after the Month during which Midstream Co cures the
applicable default or the interruption, curtailment, or suspension of Services
terminates; provided that, if Producer obtained temporary services from a Third
Party (pursuant to a contract that does not give rise to a default under this
Agreement) during the pendency of such default, interruption, curtailment, or
suspension, such release shall continue until the earlier of (A) the first Day
of the Month that is six Months after the event or condition that gave rise to
the interruption,


- 18 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





curtailment or other temporary cessation has been corrected and (B) the first
Day of the Month after the termination of the applicable contract with such
Third Party. For the avoidance of doubt, the temporary services that Producer
may obtain under Section 3.3 shall not constitute a release under the terms of
this Agreement; provided that, if Producer cannot obtain such temporary services
without a temporary release, Midstream Co may in its discretion grant or refuse
to grant a temporary release on such terms as reasonably required by Midstream
Co (including, for example, conditioning the grant of a temporary release on the
establishment of a termination date for such temporary release).
(d)    Evidence of Release. At the request of Producer, the Parties shall
execute a release agreement reasonably acceptable to all Parties (which, in the
case of a permanent release, shall be in recordable form) reflecting any release
of Fresh Water, Receipt Points, Water Sources, Wells, Spacing Units, or
Dedicated Properties pursuant to this Section 2.4 or pursuant to the termination
of this Agreement.

Section 2.5    Covenant Running with the Land. Subject to the provisions of
Section 2.3, Section 2.4, and Article 16, each of the Dedications (a) is a
covenant running with the Dedicated Properties (including any rights described
in Section 3.5(f)), (b) touches and concerns Producer’s interests in the
Dedicated Properties (including any rights described in Section 3.5(f)), and (c)
shall be binding on and enforceable by Midstream Co and its successors and
assigns. Except as set forth in Article 16, (i) in the event Producer sells,
transfers, conveys, assigns, grants or otherwise disposes of any or all of its
interest in the Dedicated Properties, then any such sale, transfer, conveyance,
assignment, grant or other disposition shall be made subject to this Agreement
and (ii) in the event Midstream Co sells, transfers, conveys, assigns, grants or
otherwise disposes of any or all of its interest in the Individual System, then
any such sale, transfer, conveyance, assignment, grant or other disposition
shall be made subject to this Agreement. The Real Property Dedication is not an
executory contract under Section 365 of Title 11 of the United States Code (11
U.S.C. § 365).

Section 2.6    Recording of Agreement. Producer hereby authorizes Midstream Co
to record a memorandum of the Agreement and each Agreement Addendum in the form
set forth on Exhibit C in the real property records of the counties in which the
Service Area is located. Midstream Co and Producer agree that until Midstream Co
provides notice to the contrary, all payment terms and pricing information shall
remain confidential and be redacted from any filings in the real property
records.

Article 3
System Expansion and Connection of Wells

Section 3.1    Development Report; System Plan; Meetings.
(a)    Development Report. Within the later of (x) 30 Days following the
execution and delivery of any new Agreement Addendum and (y) the next applicable
quarterly delivery of a Development Report hereunder, Producer shall provide
Midstream Co with its First Development Report, which shall describe (i) in
detail, the planned development, drilling, and production activities relating to
the Dedicated Properties through the end of the applicable Period of Two Years;
(ii)


- 19 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





generally, the long-term drilling and production expectations for those project
areas in which drilling activity is expected to occur during the applicable
Period of Five Years, including the information described in Section 3.1(b), and
(z) the anticipated need for Fresh Water delivery and storage, including an
identification of the applicable Water Sources. No later than the 15th of each
February, May, August, and November of each Year following the date on which the
First Development Report is to be delivered, Producer shall provide to Midstream
Co an update of the then-current report (the First Development Report, as
updated in accordance with the foregoing, the “Development Report”).
(b)    Development Report Content. With respect to the Dedication Area, the
Development Reports shall include information as to:
(i)    the Wells that Producer expects to drill or install during the applicable
Period of Two Years (each, a “Planned Well”), including the expected locations
and expected completion dates thereof, and the earliest date on which Fresh
Water will be required for the Purposes at each Planned Well, and the earliest
date on which Fresh Water will be required to be stored at a Planned Retention
Facility or other storage location;
(ii)    the volumes of Fresh Water that will be required for each Planned Well
and the volumes of Fresh Water that will be required to be stored at each
Planned Retention Facility;
(iii)    the Receipt Points and Delivery Points (including proposed receipt
points and delivery points not yet agreed in writing among the Parties) at which
Fresh Water is to be delivered to or delivered by Producer during the applicable
Period of Two Years (including the proposed locations of any Receipt Points for
Planned Wells);
(iv)    (Reserved);
(v)    the actual lateral length for each existing Well described in the
Development Report, the anticipated lateral length for each Planned Well planned
for the Period of Two Years and initial assumptions for the planned lateral
length for each Planned Well anticipated to be producing after the Period of Two
Years and before the end of the Period of Five Years;
(vi)    the number of rigs that Producer anticipates it will operate in the
Dedication Area each Year during the Period of Five Years (including reasonably
sufficient detail regarding the anticipated location of such rigs to allow
Midstream Co to determine which Individual System would be impacted by such rig
activity);
(vii)    with respect to the Period of Two Years, the anticipated date of each
frac, the anticipated quantity of Fresh Water required to complete each frac,
and the type of water required for each frac (slick, hybrid gel, gel, etc.);
(viii)    with respect to the Period of Two Years, the anticipated date on which
Midstream Co may initiate construction or other development activities at each
Well in order to complete the interconnection into the Individual System;


- 20 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





(ix)    each Water Source, the amount of Fresh Water anticipated to be obtained
therefrom, the first delivery date and the rate of flow from each such Water
Source;
(x)    any other information that Producer believes will reasonably assist
Midstream Co with the System Plan; and
(xi)    such other information as may be reasonably requested by Midstream Co,
and that Producer reasonably has access to or already has in its possession,
with respect to Wells that Producer intends to drill or for which Producer
expects to require Fresh Water during the Period of Two Years and the Period of
Five Years.
To the extent possible, any information Producer is required to provide under
this Section 3.1(b) with respect to Wells shall also include such information
related to Planned Wells. In addition, if appropriate to provide a complete and
accurate Development Report, any information requested with respect to Planned
Wells shall also be provided with respect to existing Wells.
(c)    System Plan. Based on the Development Report and such other information
about the expected development of the Dedicated Properties provided in writing
to Midstream Co by or on behalf of Producer (including as a result of meetings
between representatives of Midstream Co and Producer), Midstream Co shall,
subject to Section 13.2, develop and provide quarterly updates of a plan (the
“System Plan”) describing or depicting the modifications, extensions,
enhancements, major maintenance and other actions (any of the foregoing, a
“Modification” or “Modifications”) necessary in order for the applicable
Individual System to be able to provide timely Services in accordance with the
most recent Development Report. Without limiting or otherwise altering Midstream
Co’s rights under Section 13.2, unless the applicable Well is operated by
Original Producer, Midstream Co may elect, in its sole discretion, not to make
such Modifications to the System. Each System Plan shall describe (i) the
Modifications required to provide timely Services for any Wells projected by the
Development Report to occur within the applicable Period of Two Years; and (ii)
generally, the Modifications required to provide timely Services for any Wells
projected by the Development Report to occur within the applicable Period of
Five Years. Midstream Co shall deliver an applicable System Plan (including any
updated System Plan) to Producer promptly after each Development Report is
received by Midstream Co, and in any event not later than 45 Days after
Producer’s delivery to Midstream Co of each Development Report or amendment
thereto. In the sole discretion of each Person serving as a Midstream Co under a
Midstream Agreement Addendum, such Midstream Co may work with any other
Midstream Co to prepare and deliver a System Plan jointly.
(d)    On-Line Deadline. Midstream Co shall by the later of (i) (A) for each
Planned Well, the date that such Planned Well is ready for receipt of Services
and (B) for Services for the storage of Fresh Water, the date that the Producer
is allowed to extract or take Fresh Water from any Water Source and deliver such
Fresh Water to Midstream Co for Services related to storage, and (ii) the
applicable Target On-Line Date for such Planned Well or Services for storage of
Fresh Water (such later date, which shall be extended by the duration of an
event of Force Majeure or by mutual written agreement of the Parties, the
“On-Line Deadline”): (x) have Completed (or caused the Completion of) the
necessary facilities, in accordance with the then-current System Plan (and shall
have obtained


- 21 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





all necessary rights of way, easements, and water use instruments in connection
therewith, if applicable), to make Fresh Water available to such Planned Well at
an applicable Delivery Point or to provide Services for storage of such Fresh
Water, as applicable (collectively, the “Completed Connection”).
(e)    Ownership of the Individual System. Midstream Co shall, at its sole cost
and expense, design, construct (as applicable), and own the Individual System in
a good and workmanlike manner and in accordance with the System Plan and this
Section 3.1. Until such time as Producer has delivered a Development Report,
Midstream Co shall have no obligation under this Section 3.1, including Section
3.1(d)-Section 3.1(f).
(f)    Other System Plan Content. The System Plan shall include information as
to:
(i)    each Facility Segment then existing and operational, under construction,
or planned and the Individual System of which such Facility Segment is a part;
(ii)    all Retention Facilities, Internal Transfer Points, existing and planned
Receipt Points and existing and planned Delivery Points served or to be served
by each such Facility Segment;
(iii)    Reserved;
(iv)    all pumping facilities and other major physical facilities located or to
be located on or within each such Facility Segment, together with their sizes,
operating parameters, capacities, and other relevant specifications;
(v)    the anticipated schedule for completing the construction and installation
of the planned Facility Segments and all Planned Retention Facilities, Receipt
Points and Delivery Points, in each case, for all Individual Systems, included
in the most recent Development Report;
(vi)    the allocation methodologies to be used by Midstream Co hereunder, if
any, and any other allocations hereunder, and any proposed changes to the
allocation methodologies that are currently in effect, on the date that
Midstream Co delivers a System Plan; all such allocation methodologies shall:
(A) be made by Midstream Co in a commercially reasonable manner; and (B) be
based upon the measurements taken and quantities determined for the applicable
Month for the applicable Individual System or Facility Segment; and
(vii)    other information reasonably requested by Producer that is relevant to
the design, construction, and operation of the System, the relevant Individual
System, the relevant Facility Segment, and the relevant Retention Facilities,
Receipt Points and Delivery Points; provided, however, that in no event shall
Midstream Co be obligated to supply to Producer (A) pricing, budget or similar
financial information or (B) information or data that is proprietary or covered
by a confidentiality agreement or confidentiality obligations;


- 22 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





(g)    Meetings. Midstream Co shall make representatives of Midstream Co
available to discuss the most recent System Plan with Producer and its
representatives at Producer’s written request. Producer shall make
representatives of Producer available to discuss the most recent Development
Report with Midstream Co and its representatives at Midstream Co’s written
request. The Parties agree that the meetings described in the previous sentences
of this clause (g) may (and shall, if requested by either Party) occur on a
Monthly basis, including by telephone conference. At all such meetings, the
Parties shall exchange updated information about their respective plans for the
development and expansion of the Dedicated Properties and the System and shall
have the opportunity to discuss and provide comments on the other Party’s plans.
(h)    Scope and Purpose of Planning Tools. The Development Report and the
System Plan are intended to assist Midstream Co and Producer with long-term
planning and goals. None of the Development Reports nor the System Plans shall
amend or modify this Agreement in any way. In the sole discretion of each Person
serving as a Midstream Co under a Midstream Agreement Addendum, such Midstream
Co may work with any other Midstream Co to prepare and deliver a System Plan
jointly. To the extent that a Development Report or System Plan that satisfies
the requirements above is delivered or deemed delivered under any other
Transaction Document, such Development Report or System Plan shall be deemed
delivered hereunder.

Section 3.2    Cancellation of Planned Wells and Planned Retention Facilities.
If whether through the delivery of an updated Development Report or otherwise,
(a) Midstream Co reasonably determines (after making reasonable inquiry) that
Producer has permanently abandoned the drilling or installation of any Planned
Well or Planned Retention Facility or (b) Producer notifies Midstream Co that
Producer intends to permanently abandon the drilling or installation of any
Planned Well or Planned Retention Facility the date on which such determination
is made (by Midstream Co, the “Cancellation Date”); and (c), as of the
Cancellation Date, the actual aggregate costs and expenses (excluding Excluded
Amounts) that (i) are incurred or committed by Midstream Co in connection with
the design, procurement or construction of the Modifications or other facilities
related to abandoned Planned Well or Planned Retention Facility and (ii) have
not been recovered by Midstream Co from an applicable Third Party within 60 Days
following the Cancellation Date (such aggregate costs and expenses, excluding
Excluded Amounts, the “Cancellation Costs”) exceed $100,000, then Producer shall
reimburse Midstream Co for all reasonable and documented Cancellation Costs
incurred or committed by Midstream Co prior to the Cancellation Date to design,
procure and construct such Modifications or other facilities.

Section 3.3    Temporary Services.
(a)    Pending the completion of facilities contemplated in a System Plan or
that may be required to service Wells in existence as of the Effective Date,
Producer may enter into a contract with Third Party(ies) to provide services
with respect to the Dedicated Properties and the Water Sources that, in either
case, are anticipated to be serviced by the new, modified, or enhanced
facilities if the term of such contract does not exceed six Months, and such
contract may be renewed in six-Month increments until such time as Midstream Co
has provided written notice to Producer that Midstream Co has completed the
applicable facilities and that such facilities are ready for service under this
Agreement; provided, however, that if any such contract is in effect with
respect to any


- 23 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





Well or Water Source, Producer will not be obligated to connect such Well or
Water Source to the System until the first Day of the Month following expiration
of such contract.
(b)    At any time Producer makes alternative arrangements with a Third Party
for the provision of services with respect to the Dedicated Properties or Water
Sources as permitted under Section 3.3(a), Producer shall (i) if Midstream Co
commits in writing to provide Services hereunder within a period of time that is
shorter than six Months, use reasonable efforts to enter into a contract with a
term that expires on or around the date on which Midstream Co has committed to
being able to provide Services hereunder; and (ii) notify Midstream Co of the
term of such contract promptly after execution thereof. Prior to requiring
Producer to begin using, or resume using, as applicable, Services hereunder,
Midstream Co shall provide notice to Producer of the date on which Midstream Co
expects to be ready, willing and able to begin providing Services to Producer no
later than 45 Days prior to the expiration of the Third Party contract. In no
event shall Producer be required to begin using, or resume using, as applicable,
Services on a Day other than the first Day of a Month once Midstream Co is fully
capable of performing the Services.
(c)    If at any time, (i) Producer fails to deliver a Development Report on or
before the applicable deadline set forth in Section 3.1(a), (ii) a Development
Report delivered by Producer failed to describe any Well, or (iii) the volume of
Fresh Water required for any Well or required to be stored at any Retention
Facility during any Day exceeds the volume included in Producer’s estimate set
forth in the most recent Development Report delivered to Midstream Co, and as a
result, Midstream Co has not completed any new, modified, or enhanced facilities
necessary to allow Midstream Co to fully provide the Services with respect to a
Well or Retention Facility , then (x) within a reasonable time after Midstream
Co becomes aware of the need for such new, modified, or enhanced facilities,
Midstream Co shall elect, in its sole discretion, whether to proceed with the
development and completion of such facilities by providing notice to Producer,
and (y) if Midstream Co elects to proceed with the development and completion of
such facilities, (1) Midstream Co shall cause such facilities to be completed
within a reasonable time after such election, and (2) pending the completion of
such facilities, Midstream Co may elect (in its reasonable discretion and in
exchange for reasonable compensation) to permit Producer to enter into a
contract with a Third Party as provided in Section 3.3(a) to provide services
that Midstream Co is unable to provide.

Section 3.4    Cooperation.. The Parties shall (each at its own cost and
expense) work together in good faith to obtain such Permits as are necessary to
provide the Services hereunder, including delivery of Fresh Water for the
Purposes and the storage of Fresh Water, as expeditiously as reasonably
practicable, all as provided in this Agreement. The Parties shall cooperate with
each other and communicate regularly regarding their efforts to obtain such
Permits. Upon request by Producer, Midstream Co shall promptly provide to
Producer copies of all Permits obtained by Midstream Co in order to construct
and install any Facility Segment (or portion of a Facility Segment) of the
System or any other Modifications.

Section 3.5    Grant of Access; Real Property Rights.
(a)    Producer’s Grant of Access. Producer hereby grants to Midstream Co,
without warranty of title, either express or implied, to the extent that it may
lawfully and is contractually


- 24 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





permitted to do so without the incurrence of additional expense, the rights of
ingress and egress with respect to, and the right to access, all lands
constituting Dedicated Properties for the purpose of using, maintaining,
servicing, inspecting, repairing, and operating all or any portion of the
applicable Individual System, including all pipelines, meters and other
equipment necessary for the performance by Midstream Co of this Agreement. Such
right of access shall not include any right to install, replace, disconnect, or
remove all or any portion of the applicable Individual System, which rights may
only be granted pursuant to a separate instrument entered into pursuant to
Section 3.5(f).
(b)    Producer Does Not Have Obligation to Maintain. Producer shall not have a
duty to maintain in force and effect any underlying agreements (such as any
lease, easement, or surface use agreement) that the grant of access by Producer
to Midstream Co under Section 3.5(a) is based upon, and such grant will
terminate if Producer loses its rights to the applicable property, regardless of
the reason for such loss of rights.
(c)    Midstream Co’s Grant of Access. Midstream Co hereby grants to Producer,
without warranty of title, either express or implied, to the extent that it may
lawfully and is contractually permitted to do so without the incurrence of
additional expense, the rights of ingress and egress with respect to, and the
right to access, all lands covered by the Individual System in order to exercise
its rights and obligations hereunder. Such right shall not include any right to
install, replace, disconnect, or remove any facilities on such lands, which
rights may only be granted pursuant to a separate instrument entered into
pursuant to Section 3.5(f). Producer shall release, protect, defend, indemnify
and hold harmless Midstream Co Group from and against all Losses directly or
indirectly arising out of or in connection with bodily injury, death, illness,
disease, or loss or damage to property of Midstream Co or any member of
Midstream Co Group directly arising from Producer’s exercise of its access
rights hereunder, except to the extent such Losses are caused by the gross
negligence or willful misconduct of Midstream Co Group.
(d)    Midstream Co Does Not Have Obligation to Maintain. Midstream Co shall not
have a duty to maintain in force and effect any underlying agreements that the
grant of access by Midstream Co to Producer pursuant to this Section 3.5(d) is
based upon, and such grant will terminate if Midstream Co loses its rights to
the applicable property, regardless of the reason for such loss of rights.
(e)    No Interference. A Party’s exercise of the rights granted to a Party by
the other Party pursuant to this Section 3.5 shall not unreasonably interfere
with the granting Party’s operations or with the rights of owners in fee with
respect to the applicable lands, and such rights will be exercised in material
compliance with all applicable Laws and the safety and other reasonable access
requirements of the granting Party. Each Party obtaining a right of access
pursuant to this Section 3.5 shall have the status of “licensee,” except when
such Party is accessing the applicable real property by way of a right-of-way,
easement, or other similar real property right granted pursuant to a separate
instrument.
(f)    Real Property Rights. Each Party shall acquire and maintain all
easements, rights of way, surface use, surface access agreements, and other real
property rights from Third Parties


- 25 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





necessary to perform its obligations hereunder. To the extent a Party has the
contractual right and title to do so (including, with respect to Producer and
its Affiliates, any and all rights granted under the Dedicated Properties’ oil,
gas and mineral leases, mineral fee interests and other granting instruments
with respect to easements, rights-of-way and other similar rights for purposes
of laying, constructing, installing, maintaining, servicing, inspecting,
repairing, or operating pipelines, meters and other equipment necessary for the
receipt, treating, measurement, storage, gathering or transportation of Fresh
Water therefrom), such Party shall provide to the other Party the right of
co-usage on the easements, sub-easements, rights of way, surface use, and other
real property rights held by such Party covering lands for which the other Party
requires real property rights to perform its obligations hereunder, all at no
cost to the providing Party and on terms and conditions mutually acceptable to
the Parties in their reasonable discretion. Where a Party does not have the
contractual right to do so, such Party shall provide reasonable assistance to
the other Party in obtaining the real property rights with respect to such lands
as necessary or desirable to perform its obligations hereunder.

Article 4
Measurement Devices

Section 4.1    Measurement Devices.
(a)    Except as provided in Section 4.1(d) below, Midstream Co shall construct,
install, own, and operate (or cause to be constructed, installed, and operated)
the Measurement Devices located at the Measurement Points. Midstream Co may, in
its discretion, construct, install, own, and operate (or cause to be
constructed, installed, and operated) Measurement Devices at Retention
Facilities and at other points in the Individual System.
(b)    Midstream Co shall cause all Measurement Devices that are owned by
Midstream Co to be constructed, installed, and operated in accordance with
applicable Law, resource industry standards, and governmental regulations, as
set forth in the current System Plan.
(c)    Each Party shall have the right, at its sole expense, to install, own and
operate (or cause to be constructed, installed and operated) “check meter”
Measurement Devices located at the Measurement Points, Receipt Points and
Delivery Points for which the other Party is responsible for the controlling
Measurement Device (i.e., the Measurement Device on which Monthly settlement
statements will be based). Each Party shall cause its “check meter” Measurement
Devices to be installed, subsequent to providing a minimum of 72 hours’ notice
to the other Party, so as not to interfere with the other Party’s Measurement
Devices and shall take steps that are reasonable and customary in the industry
to mitigate or prevent any quality problems that may interfere with the other
Party’s Measurement Devices at the Measurement Points.
(d)    Midstream Co may elect to use a Producer Meter as the Measurement Device
for a Measurement Point in lieu of constructing, installing, owning, and
operating a Measurement Device located at such Measurement Point by providing
notice to Producer (including by detailing such election in the applicable
System Plan). If Midstream Co elects to use such Producer Meter as the
Measurement Device for a Measurement Point, Producer shall provide Midstream Co
reasonable


- 26 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





access to such Producer Meter, including prior advance notice of, and the
ability to witness, the calibration of such Producer Meter.
(e)    Producer and Midstream Co shall cause Measurement Devices owned by such
Party to be constructed, installed and operated in a manner which is agreeable
to all parties involved and satisfies local and state regulation.
(f)    Midstream Co may (but shall not be obligated to) replace or make any
alterations to the Measurement Devices necessary to comply with any applicable
Law, resource industry standards, and governmental regulations. With respect to
Producer Meters that Midstream Co has elected to use, Producer may (but shall
not be obligated to) replace or make any alterations to the Measurement Devices
necessary to comply with any subsequent amendments, revisions or modifications
of applicable Law, resource industry standards, and governmental regulations.
(g)    The accuracy of all Measurement Devices at the Measurement Points and
Delivery Points, and of all Measurement Devices that serve as “check meters” for
any such Measurement Point or Delivery Point Measurement Devices will be
verified by the owner of such Measurement Device (the “Owner”) at Monthly
intervals and, if requested, in the presence of a representative of the other
Party (the “Beneficiary”). The Owner shall verify the accuracy of any owned
Measurement Device before the next Monthly verification required by the
preceding sentence if the Beneficiary makes a written request for a special test
as described below. If, upon any test, any Measurement Device is found to be
inaccurate by 2% or less previous readings of such Measurement Device will be
considered correct in computing the deliveries of Fresh Water under this
Agreement. If, upon any test, any Measurement Device is found to be inaccurate
by more than 2% (excessive meter factor deviation), such Measurement Device will
immediately be removed from service, adjusted, calibrated, repaired or replaced
to record accurately (within the manufacturer’s allowance for error) and
reproved prior to returning to service. If the excessive meter factor deviation
can be explained by changing conditions (gravity, temperature or flow-rate) no
corrective action may be taken if mutually agreed upon by both Owner and
Beneficiary. Any previous recordings of such Measurement Device with an
excessive meter factor deviation will be corrected by using the arithmetic
average of the malfunction factor and the previous factor shall be applied to
the production measured through the meter between the date of the previous
factor and the date of the malfunction factor. The proving report must clearly
indicate the meter’s malfunction factor and all remarks associated with the
repairs and adjustments. If Beneficiary desires a special test of any
Measurement Device, at least 72 hours’ advance written notice will be given to
the Owner, and the Parties will cooperate to secure a prompt test of the
accuracy of such Measurement Device. If the Measurement Device so tested is
found to be inaccurate by 2% or less, the Owner will have the right to bill the
Beneficiary for the costs incurred due to such special test, including any labor
and transportation costs, and the Beneficiary will pay such costs promptly upon
invoice therefor.
(h)    If requested by the Beneficiary, the Measurement Devices owned by Owner
shall include a sufficient number of data ports, and Owner shall permit
Beneficiary to connect to such data ports, as shall be required to provide to
Beneficiary on a real-time basis all measurement data generated by such
measurement equipment. Beneficiary shall be responsible at its own cost for
obtaining equipment and services to connect to such data ports and receive and
process such data.


- 27 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





(i)    Each Party shall make the data and records by which measurements are
determined available for the use of the other Party in fulfilling the terms and
conditions thereof. Each Party shall, upon written request of the other Party,
mail, email or deliver for checking and calculation all volume and other meter
and test records in its possession and used in the measurement and allocation of
Fresh Water delivered under this Agreement within 30 Days after the last billing
period. Such data shall be returned within 90 Days after the receipt thereof.
(j)    Each Party shall preserve or cause to be preserved for mutual use all
test data or other similar records in accordance with the applicable rules and
regulations of regulatory bodies having jurisdiction, if any, with respect to
the retention of such records, and, in any event, for at least 24 Months.

Section 4.2    Measurement Procedures. The measurements of the quantity of all
Fresh Water delivered at the Receipt Points and Delivery Points will be
conducted in accordance with water resource industry standards.

Article 5
Services

Section 5.1    Limitations on Service to Third Parties. The Parties acknowledge
that Original Producer has dedicated and committed Dedicated Properties to this
Agreement as set forth in Article 2 and is a priority shipper with respect to
Services on one or more of the Individual Systems owned or operated by Midstream
Co or its Affiliates. In no event will Midstream Co grant any Person (other than
Original Producer) Priority One Service on an Individual System used to provide
Services to  Original Producer without Original Producer’s prior written
consent. Original Producer shall not be permitted to assign its Priority One
Service, including through any permissible assignments described in Article 16
without Midstream Co’s prior written consent.

Section 5.2    Tender of Fresh Water. Subject to Section 5.3(c), each Day during
the Term, (a) Producer shall Tender to the Individual System at each applicable
Receipt Point all of the Fresh Water to which it has taken title and custody
from Water Sources within the Service Area, and (b) Original Producer will have
the right to Tender to Midstream Co, for Services on an interruptible basis, but
otherwise subject to the same terms and conditions under this Agreement as the
Fresh Water that is subject to the Fresh Water dedication (except as to the
Dedications (to which it will not be subject) and priority (for which the terms
are more fully set forth in Section 5.3(c) below), Fresh Water other than the
Fresh Water that is subject to the Fresh Water Dedication and Producer shall
also have the reservations and right to alternate uses of Fresh Water set forth
in Article 2.

Section 5.3    Services; Service Standard.
(a)    Services. Subject to Section 5.3(c), Midstream Co shall, at its sole cost
and expense, (i) provide facilities at each Receipt Point, Delivery Point and
Retention Facility identified in the applicable Midstream Agreement Addendum
sufficient (in the aggregate for the applicable Individual System) to receive,
deliver or store, as applicable, all volumes of Fresh Water Tendered by Producer
from Water Sources within the Dedication Area up to the maximum levels set forth
in


- 28 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





the definition of “Services”, (ii) provide Services for all such Fresh Water and
(iii) redeliver to Producer or for the benefit of Producer at the relevant
Delivery Point (as designated by Producer) Fresh Water that satisfies the
applicable Quality Standard for Delivery (as further described in Article 7) and
that is in the amount specified by Producer up to the maximum levels set forth
in the definition of “Services”.
(b)    Services Standard. Midstream Co shall own and operate (or contract for,
as applicable) the System and perform the Services in a good and workmanlike
manner in accordance with standards customary in the industry.
(c)    Priority of Service. Midstream Co shall cause Fresh Water delivered on
the System to have the following priorities (to the extent not in violation of
applicable Law):
(i)     Fresh Water subject to the Fresh Water Dedications that is Tendered by
Original Producer shall have Priority One Service on the System and, subject to
Section 5.1, Midstream Co shall not grant Priority One Service to any other
Person;
(ii)    Fresh Water Tendered by a Third Party on a non-interruptible basis shall
have priority service on the System over Fresh Water Tendered on an
interruptible basis; and
(iii)    Fresh Water Tendered by Original Producer on an interruptible basis
(pursuant to Section 5.2) shall have priority service on the System over all
other Fresh Water Tendered on an interruptible basis;
provided, however, that Midstream Co’s performance of its obligations under
Section 5.3(a) with respect to any Fresh Water (A) of any Producer Assignee, (B)
required for any Well not included on a Development Report, (C) required to be
stored at any Retention Facility not included on a Development Report, (D) for
which new, modified, or enhanced facilities are contemplated in a System Plan,
or (E) that is not subject to the Dedications under this Agreement, in each
case, shall at all times be subject to the available capacity on the System at
the time that Fresh Water is available to be Tendered by Producer at a Receipt
Point; and provided, further, that in the case of clauses (B) through (E) above,
Producer may make alternative arrangements for the Fresh Water not received by
Midstream Co pursuant to Section 3.3
(d)    Performance of Services by Third Parties. In its performances of the
Services hereunder, Midstream Co may, but shall not be obligated to, engage or
retain any necessary Third Party. To the extent Midstream Co does engage or
retain a Third Party, Midstream Co shall use commercially reasonable efforts to
achieve the lowest cost possible for the Services provided by such Third Party.
(e)    Adjustments. Nothing contained in this Agreement shall preclude Midstream
Co from taking reasonable actions necessary to adjust receipts or deliveries
under this Agreement in order to maintain the operational integrity and safety
of the System or any Individual System.


- 29 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------






Section 5.4    Shutdown. During any period when all or any portion of the
Individual System is shut down (i) because of maintenance, repairs, or Force
Majeure, (ii) because such shutdown is necessary to avoid injury or harm to
Persons or property, to the environment or to the integrity of all or any
portion of the Individual System, or (iii) because providing Services hereunder
has become uneconomic as further described in Section 13.2, Midstream Co may
interrupt or curtail the performance of the Services in respect of Fresh Water,
provided that any such interruption or curtailment of Original Producer’s
volumes must be done in accordance with the priority provisions in Section
5.3(c). In such cases Midstream Co shall have no liability to Producer (subject
to Section 11.1(b)) for its failure to provide Services, except to the extent
such shutdown is caused by the negligence, gross negligence or willful
misconduct of Midstream Co. If Midstream Co is required to so interrupt or
curtail the performance of Services, Midstream Co will advise (by telephone,
following up by writing, which writing may be in the form of electronic mail)
Producer of such interruption or curtailment as soon as practicable or in any
event within twenty-four hours after the occurrence of such event.
(a)    Planned Curtailments and Interruptions.
(i)    Midstream Co shall have the right to curtail or interrupt the Services in
respect of Fresh Water for brief periods to perform necessary maintenance of and
repairs or modifications (including modifications required to perform its
obligations under this Agreement) to the Individual System; provided, however,
that to the extent reasonably practicable, Midstream Co shall coordinate its
maintenance, repair and modification operations with the operations of Producer
and, in any case, will use its reasonable efforts to schedule maintenance,
repair and modification operations so as to avoid or minimize to the greatest
extent possible service curtailments or interruptions.
(ii)    Midstream Co shall provide Producer (x) with 30 Days prior notice of any
upcoming normal and routine maintenance, repair and modification projects that
Midstream Co has planned that would result in a curtailment or interruption of
Services hereunder and the estimated time period for such curtailment or
interruption and (y) with six Months prior notice of any maintenance (A) of
which Midstream Co has knowledge at least six Months in advance and (B) that is
anticipated to result in a curtailment of Services hereunder for five or more
consecutive Days.

Article 6
Fees

Section 6.1    Fees. Producer shall pay Midstream Co in accordance with the
terms of this Agreement, for each Month in which Midstream Co provides Services
with respect to the Fresh Water within an Individual System that is subject to
this Agreement, an amount equal to the sum of (i) the product of (x) the
aggregate quantity of such Fresh Water, stated in Barrels, received by Midstream
Co from Producer or for Producer’s account at the applicable Receipt Point and
Internal Transfer Point for such Fresh Water within the applicable Individual
System during such Month, multiplied by (y) the applicable Individual First
Phase Rate, (ii) the Individual Second Phase Fee, if any, applicable to Second
Phase Services performed within the Dedication Area and (iii) an amount


- 30 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





equal to Producer’s allocated portion of the actual costs incurred by Midstream
Co for electricity required to provide Services, such allocation to be based
upon the aggregate volumes of Fresh Water received by Midstream Co.

Section 6.2    Fee Adjustments.
(a)    Redetermination.
(i)    Redetermination Proposal. Between November 1 and December 31 of any Year,
Midstream Co shall prepare and deliver to Producer for its review and comment a
written proposal (each, a “Redetermination Proposal”) to redetermine each
Individual Fee (unless the Parties mutually agree not to redetermine any
particular Individual Fee) in accordance with this Section 6.2(a). Each
Redetermination Proposal shall include relevant supporting documentation based
upon the latest updated Development Report and System Plan and shall take into
account future items including projected production volumes, operating revenue
projections, and budgeted amounts for capital expenditures and all estimated
operating expenses that Midstream Co believes will be necessary to provide the
applicable Services as contemplated by the latest updated Development Report and
System Plan; provided that a Redetermined Individual Fee as agreed to by the
Parties (a “Redetermined Individual Fee”) shall not recoup the difference
between (A) estimated operating expenses or revenues and (B) actual operating
expenses or revenues for periods prior to the effective date of such
Redetermined Individual Fee. The Parties may agree to redetermine a particular
Individual Fee without obligation to agree to redetermine any other Individual
Fee.
(ii)    Subsequent Redetermination Timing. Any Redetermined Individual Fee
agreed to by the Parties on or prior to the last Business Day of February of the
applicable Adjustment Year (“Redetermination Deadline”) shall become effective
as of the first Day of the Month following the Month in which agreement has been
reached. If the Parties fail to agree upon a redetermination of any Individual
Fee set forth in the applicable Redetermination Proposal on or prior to the
Redetermination Deadline, such Individual Fee shall remain in effect without
redetermination pursuant to this Section 6.2(a). For purposes of this Section
6.2(a)(ii), the Year immediately after the Year during which a Redetermination
Proposal is delivered is herein the “Adjustment Year”.
(b)    Annual Escalation. Effective as of July 1 of each Year, each Individual
Fee will be increased by multiplying the then applicable Individual Fee (as
increased for prior Years pursuant to this Section 6.2(b) or otherwise adjusted
pursuant to this Agreement) by the Escalation Percentage; provided that
Reimbursed Amounts shall not be subject to this Section 6.2(b). Such annual
increase to the Individual Fee shall become effective on July 1 of the
applicable Year, even if such Individual Fee was redetermined pursuant to
Section 6.2(a), with an effective date during the same Year.
(c)    Downtime Events. If (i) there has been a Downtime Event and (ii) such
Downtime Event caused the Downtime Duration for any facility on an Individual
System during any such calendar quarter to extend for the duration shown on
Exhibit B, then the applicable Individual First


- 31 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





Phase Fee shall be reduced as set forth in Exhibit B for such duration. To the
extent that, as a result of a Downtime Event, Producer exercises its right to a
temporary release pursuant to Section 2.4(b), Producer shall be entitled to both
such release and the reduction of the applicable Individual First Phase Fee
pursuant to this Section 6.2(c).

Section 6.3    System Fuel. Producer shall provide all fuel to operate the
Individual System, including the cost of transportation of such fuel to the
Individual System.

Article 7
Quality and Specifications

Section 7.1    Quality Standard for Fresh Water.
(a)    The following quality standards shall apply to the Fresh Water and
Recycled Water as provided herein:
 
Fresh
Water
Recycled
Water
Cement
Water
FRAC
Water
pH
6.5 to 7.5
6.5 to 7.5
6 to 8.5
6 to 8
Iron (Fe)
25 mg/L
25 mg/L
300 mg/L
25 mg/L
Chloride (Cl)
23,125
mg/L
23,125
mg/L
7000 mg/L
~
Sulfate (SO4)
800 mg/L
800 mg/L
2,000 mg/L
500 mg/L
Calcium (Ca)
 
 
500 mg/L
2000 mg/L
Magnesium (Mg)
 
 
300 mg/L
2000 mg/l
Carbonate (CO3)
 
 
100 mg/L
300 mg/L
Bicarbonate (HCO3)
 
 
1000 mg/L
300 mg/L
Tannin/ Lignin
 
 
25 mg/L
~
Total Hardness
500 mg/L
as CaCO3
500 mg/L
as CaCO3
 
 
Total Alkalinity
500 mg/L
as CaCO3
500 mg/L
as CaCO3
 
 
Sodium
18,750
mg/L
18,750
mg/L
 
 
Silica
10 mg/L
10 mg/L
 
 
Aluminum
4 mg/L
4 mg/L
 
 
Oil and Grease
5 mg/L
5 mg/L
 
 
Particulate Size
50 nominal micron
50 nominal micron
 
 



(b)    Subject to Section 7.2(a), Producer shall cause Fresh Water Tendered at
each Retention Facility, Receipt Point and Delivery Point to be free from any
contamination or any substances that would result in such Fresh Water being
unsuitable for any Purpose or violating any law, rule or regulation (including
but not limited to environmental laws). Subject to Section 7.2(a), Raw Fresh
Water at each Retention Facility, Receipt Point and Delivery Point shall conform
to the


- 32 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





Quality Standard for Fresh Water. Subject to Section 7.2(a), Recycled Water at
each Retention Facility, Receipt Point and Delivery Point shall conform to the
Quality Standard for Recycled Water.
(c)    Producer shall not deliver Raw Fresh Water and Recycled Water into the
same Retention Facility, unless agreed to by Midstream Co prior to such
delivery. With respect to the Raw Fresh Water delivered into the Individual
System, Producer has the obligation to obtain and deliver Raw Fresh Water that
conforms to the Quality Standard for Fresh Water. With respect to the Recycled
Water delivered into the Individual System, Producer has the obligation to
obtain and deliver Recycled Water that conforms to the Quality Standard for
Recycled Water.
(d)    Except to the extent specified in Section 7.2, Midstream Co shall use
reasonable efforts to ensure that Fresh Water that is held in the Retention
Facilities or conveyed through the Individual System is not subject to any
contamination or pollution that would result in the Fresh Water held in the
Individual System not meeting Quality Standard for Fresh Water or Quality
Standard for Recycled Water, as applicable.
(e)    Either Party may, at its option and sole expense, obtain water samples
available at any Retention Facility, Receipt Point or Delivery Point for water
quality analyses and retain appropriate qualified personnel to conduct analyses
in accordance with all then-applicable general industry practices to ensure the
water quality in the System meets or conforms with the Quality Standard for
Fresh Water and, if applicable the Quality Standard for Delivery. Each Party
shall bear all costs associated with its own water quality analytical work.

Section 7.2    Non-Conforming Fresh Water.
(a)    If the Fresh Water in any Retention Facility, Individual System or
Facility Segment fails at any time to conform to the Quality Standard for Fresh
Water or the Quality Standard for Recycled Water, as applicable, then Midstream
Co will have the right to immediately discontinue receiving Fresh Water,
discontinue delivering Fresh Water or may take any other ameliorative action it
deems appropriate to address such non-conformance. Midstream Co shall notify
Producer of the specifications violation within 24 hours after such
discontinuation, and Producer shall cease delivery of Fresh Water until such
time as the Fresh Water Tendered by Producer will again conform to the Quality
Standard for Fresh Water or the Quality Standard for Recycled Water, as
applicable. Such notification may be verbal initially, followed by written
confirmation in accordance with the notice requirements set forth in Section
17.2. If Producer fails to comply with the discontinuation notice (or deliver a
formal dispute, as specified in Section 7.2(c)) prior to the expiration of 24
hours after receiving such notice from Midstream Co, then, Midstream Co shall be
entitled to unilaterally cease receiving Fresh Water.
(b)    If the Fresh Water delivered to any Delivery Point fails at any time to
conform to the Quality Standard for Delivery, then Producer will have the right
to immediately discontinue accepting delivery of such Fresh Water or may take
any other ameliorative action it deems appropriate to address such
non-conformance. Midstream Co shall notify Producer of the specifications
violation within 24 hours after such discontinuation, and Midstream Co shall
cease delivery of Fresh Water until such time as the Fresh Water delivered by
Midstream Co will again


- 33 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





conform to the Quality Standard for Delivery. Such notification may be verbal
initially, followed by written confirmation in accordance with the notice
requirements set forth in Section 17.2. If Midstream Co fails to comply with the
discontinuation notice (or deliver a formal dispute, as specified in Section
7.2(c)) prior to the expiration of 24 hours after receiving such notice from
Producer, then, Producer shall be entitled to unilaterally cease receiving Fresh
Water
(c)    If Producer disputes Midstream Co’s determination that any Fresh Water
fails to conform to the applicable specifications, then Producer shall (i)
notify Midstream Co thereof within 24 hours after receiving such notice from
Midstream Co, (ii) submit the applicable Fresh Water to a mutually agreed upon
Third Party laboratory, and (iii) cause such laboratory to analyze the Fresh
Water within 72 hours after Producer’s receipt of Midstream Co’s notice of
non-conformance. If the results of such analysis provide that the applicable
Fresh Water is non-conforming, the costs and expenses associated with such
analysis shall be borne by Producer; if the results of such analysis provide
that the applicable Fresh Water conforms to the specifications, then Midstream
Co shall reimburse Producer for all reasonable and documented costs and expenses
incurred by Producer to cause such Third Party laboratory to perform such
analysis. Producer will promptly undertake commercially reasonable measures to
eliminate the cause of such non-conformance.

Section 7.3    Indemnification Regarding Quality. PRODUCER SHALL RELEASE,
PROTECT, DEFEND, INDEMNIFY AND HOLD HARMLESS MIDSTREAM CO GROUP FROM AND AGAINST
ALL LOSSES DIRECTLY OR INDIRECTLY ARISING OUT OF, IN CONNECTION WITH OR IN ANY
MANNER ATTRIBUTABLE TO THE FAILURE OF THE FRESH WATER DELIVERED BY PRODUCER TO
THE INDIVIDUAL SYSTEM TO MEET THE QUALITY SPECIFICATIONS SET FORTH HEREIN,
EXCEPT TO THE EXTENT THAT MIDSTREAM CO CAUSED SUCH NON CONFORMANCE BY ITS ACTION
OR INACTION THAT WAS NOT UNDERTAKEN AT THE DIRECTION OF PRODUCER.

Section 7.4    Delivery Rates. Subject to the other provisions of this
Agreement, Midstream Co shall construct and operate each Individual System in a
manner so as to permit Fresh Water to be made available at the Delivery Points
at delivery rates equal to or greater than the Maximum BPM Rate specified on the
applicable Midstream Agreement Addendum.

Section 7.5    Producer Facilities. Producer, at its own expense, shall
construct, equip, maintain, and operate all facilities necessary to receive
Fresh Water into the tanks or other storage facilities located at the Delivery
Points of each Individual System at delivery rates equal to or greater than the
Maximum BPM Rate specified on the applicable Midstream Agreement Addendum.
Producer shall be responsible at its own expense for using or disposing of any
Fresh Water delivered to Producer hereunder at the volumes and flow rates
required hereunder.

Article 8
Term

Section 8.1    Term. The term of this Agreement commenced on January 1, 2015(or
if another date is set forth in the applicable Agreement Addendum, the date
specified in the applicable Agreement Addendum), and this Agreement remain in
effect until January 1, 2030 (or if another


- 34 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





date is set forth in the applicable Agreement Addendum, the date specified in
the applicable Agreement Addendum) (the “Initial Term”) and thereafter on a Year
to Year basis until terminated by Midstream Co or Producer effective upon the
expiration of the Initial Term or the expiration of any Year thereafter upon
notice no less than 365 Days prior to the expiration of the Initial Term or the
expiration of any Year thereafter (such period of time, the “Term”).
Notwithstanding the foregoing, with respect to the OpCo Agreement Addendum only,
this Agreement shall continue for so long as any Original Midstream Co remains a
Party under any Midstream Agreement Addendum then in effect and shall
automatically terminate at such time as no Original Midstream Co remains a Party
to any Midstream Agreement Addendum.

Section 8.2    Effect of Termination or Expiration of the Term. Upon the
termination of the Term, this Agreement shall forthwith become void and the
Parties and OpCo shall have no liability or obligation under this Agreement,
except that (a) the termination of this Agreement shall not relieve any Party or
OpCo from any expense, liability or other obligation or remedy therefor that has
accrued or attached prior to the date of such termination, (b) the provisions of
Section 2.4(d), Section 3.5, Article 6, Section 7.3, this Section 8.2, Section
9.1, Article 10 (other than Section 10.4), Section 11.3, Article 15 and Section
17.1 through Section 17.10 shall survive such termination and remain in full
force and effect indefinitely, and (c) Section 10.4 and Section 17.11 shall
survive such termination and remain in full force and effect for the period of
time specified in such Sections.

Article 9
Title and Custody

Section 9.1    Title and Custody Raw Fresh Water. The Raw Fresh Water supplies
that are subject to this Agreement are water rights or permitted ground water
adjudicated by the representative court of competent jurisdiction or permitted
under authority vested to the Colorado Division of Water Resources,
respectively. The title of said water rights or groundwater permits are not
affected or transferred under the terms of this Agreement. At each applicable
Receipt Point, Midstream Co shall receive custody to the Raw Fresh Water
delivered into the Individual System, with all rights and responsibilities
thereof. At all times that the Raw Fresh Water is in the Individual System,
Midstream Co shall retain exclusive custody to such Raw Fresh Water. At each
applicable Delivery Point, Producer shall receive custody to the Raw Fresh Water
delivered to Producer at such Delivery Point, with all rights and
responsibilities thereof. Delivery by the Producer of Raw Fresh Water to any
Receipt Point shall be deemed a transfer of custody to such Raw Fresh Water by
Producer, or a warranty of the good right in Producer to deliver such Raw Fresh
Water to Midstream Co under this Agreement. Delivery by Midstream Co of Raw
Fresh Water to any Delivery Point shall be deemed a transfer of custody to such
Raw Fresh Water by Midstream Co, or a warranty of the good right in Midstream Co
to deliver such Raw Fresh Water to Producer under this Agreement.

Section 9.2    Title and Custody Recycled Water. The title to the Recycled Water
is not affected or transferred under the terms of this Agreement. At each
applicable Receipt Point, Midstream Co shall receive custody to the Recycled
Water delivered into the Individual System, with all rights and responsibilities
thereof. At all times that the Recycled Water is in the Individual System,
Midstream Co shall retain exclusive custody to such Recycled Water. At each
applicable Delivery Point, Producer shall receive custody to the Recycled Water
delivered to Producer at such


- 35 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





Delivery Point, with all rights and responsibilities thereof. Delivery by the
Producer of Recycled Water to any Receipt Point shall be deemed a transfer of
custody to such Recycled Water by Producer, or a warranty of the good right in
Producer to deliver such Recycled Water to Midstream Co under this Agreement.
Delivery by Midstream Co of Recycled Water to any Delivery Point shall be deemed
a transfer of custody to such Recycled Water by Midstream Co, or a warranty of
the good right in Midstream Co to deliver such Recycled Water to Producer under
this Agreement.

Article 10
Billing and Payment

Section 10.1    Statements.
(a)    Ordinary Course. Midstream Co shall submit invoices to Producer on or
before the 25th Day after the end of each Month (the “Invoice Month”). Each
invoice shall be accompanied by supporting information for all amounts charged
by such invoice. All amounts owed for Services provided during an Invoice Month
shall be reflected on the applicable invoice for such Invoice Month; provided
that to the extent any amount appearing on an invoice is in respect of an amount
paid by Midstream Co to a Third Party (collectively, the “Reimbursed Amount”) or
the calculation of such amount is contingent on information provided by a Third
Party (collectively, the “Conditional Amount”), such Reimbursed Amount and
Conditional Amount shall be reflected on an invoice within 90 Days after the end
of the Month in which such Reimbursed Amount was paid by Midstream Co.
(b)    Other. If actual measurements of volumes of Fresh Water are not available
by the date stated in Section 10.1(a), then Midstream Co may prepare and submit
an invoice based on Midstream Co’s good faith estimate of the volumes of Fresh
Water received in the applicable Invoice Month. If Midstream Co submits an
invoice based on estimated volumes, Midstream Co shall prepare and submit to
Producer an invoice based on actual measurements on or before the close of
business on the 40th Day after the applicable Invoice Month, together with a
reconciliation to the invoice submitted based on Midstream Co’s estimate.
(c)    Detail. Midstream Co shall cause its invoices and supporting information
to include information reasonably sufficient to explain and support any
estimates and charges reflected therein, the reconciliation of any estimates
made in a prior Month to the actual measurements for such Month, and any
adjustments to prior period volumes and quantities.
(d)    Reserved.
(e)    One Invoice; Netting. To the extent that Midstream Co and Producer are
party to this Agreement and one or more other Transaction Documents, one invoice
may be delivered in respect of all amounts owing under such Transaction
Documents. The Parties shall net all undisputed amounts due and owing or past
due and owing arising under the Transaction Documents to which Producer and
Midstream Co are parties such that the Party owing the greater amount shall make
a single payment of the net amount to the other Party. No amounts owing to or by
any Midstream Co may be set off against amounts owing to or by any other
Midstream Co. No amounts owing to


- 36 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





or by any Producer may be set off against amounts owing to or by any other
Producer. To the extent possible, all fee adjustments set forth in Article 6
shall be accomplished by setoff or netting.

Section 10.2    Payments.
(a)    Unless otherwise agreed by the Parties, all invoices under this Agreement
shall be due and payable in accordance with each invoice’s instructions on or
before the later of the 30th Day of each Month and the 10th Day after receipt of
the invoice or, if such Day is not a Business Day, then on the next Business
Day. All payments by Producer under this Agreement shall be made by electronic
funds transfer to the account designated by Midstream Co. Any amounts not paid
by the due date will be deemed delinquent and, with respect to amounts owed to
Midstream Co, will accrue interest at the Interest Rate, such interest to be
calculated from and including the due date but excluding the date the delinquent
amount is paid in full.
(b)    If Producer, in good faith, disputes the amount of any invoice of
Midstream Co, Producer will pay Midstream Co such amount, if any, that is not in
dispute and shall provide Midstream Co notice, no later than 30 Days after the
date that payment of such invoice would be due under Section 10.2(a), of the
disputed amount accompanied by reasonable documentation to support Producer’s
dispute. If Producer fails to provide notice of dispute within such 30-Day
period, then Producer shall be deemed to have waived its right to dispute the
applicable invoice, except for a dispute following an audit conducted in
accordance with Section 10.4. Following Midstream Co’s receipt of such dispute
notice, Producer and Midstream Co shall endeavor in good faith to resolve such
dispute, and if the Parties are unable to resolve such dispute within a
reasonable time, such dispute may be resolved in accordance with Section 17.6 of
this Agreement. Upon resolution of the dispute, any required payment shall be
made within 15 Days after such resolution, and, if such amount shall be paid to
Midstream Co, such amount shall be paid along with interest accrued at the
Interest Rate from and including the due date but excluding the date paid.

Section 10.3    Adequate Assurances. If (a) Producer fails to pay according to
the provisions hereof and such failure continues for a period of 5 Business Days
after written notice of such failure is provided to Producer, (b) Producer is
not the Original Producer or (c) Midstream Co has reasonable grounds for
insecurity regarding the performance by Producer of any obligation under this
Agreement, then Midstream Co, by notice to Producer, may, singularly or in
combination with any other rights it may have, demand Adequate Assurance of
Performance from Producer. “Adequate Assurance of Performance” means, at the
option of Producer, any of the following, (x) advance payment in cash by
Producer to Midstream Co for Services to be provided under this Agreement in the
following Month or (y) delivery to Midstream Co by Producer of an irrevocable
standby letter of credit or a performance bond, in form and substance reasonably
acceptable to Midstream Co, issued by a Credit-Worthy Person, in an amount equal
to not less than the aggregate proceeds due from Producer under Section 10.1 for
the prior 2-Month period. Promptly following the termination of the condition
giving rise to Midstream Co’s reasonable grounds for insecurity or payment in
full of amounts outstanding, as applicable, Midstream Co shall release to
Producer the cash, letter of credit, bond or other assurance provided by
Producer (including any accumulated interest, if applicable, and less any
amounts actually applied to cover Producer’s obligations hereunder).


- 37 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------






Section 10.4    Audit. Each Party has the right, at its sole expense and during
normal working hours, to examine the records of the other Party to the extent
reasonably necessary to verify the accuracy of any statement, charge or
computation made pursuant to the provisions of the Transaction Documents. The
scope of such examination will be limited to the 24 Months preceding the date
such notice of audit, statement, charge or computation was presented. No Party
may conduct more than one audit (taking all Transaction Documents to which
Producer is a party together) of another Party during any Year (except that, if
a Party is in default hereunder, additional audits may be conducted during the
continuance of such default). If any such examination reveals any inaccuracy in
any statement or charge, the necessary adjustments in such statement or charge
and the payments necessitated thereby shall be made within 60 Days after
resolution of the inaccuracy. This provision of this Agreement will survive any
termination of this Agreement for the later of (a) a period of 24 Months from
the end of the Year in which the date of such termination occurred or (b) until
a dispute initiated within the 24 Month period is finally resolved, in each case
for the purpose of such statement and payment objections.

Article 11
Remedies

Section 11.1    Suspension of Performance; Temporary Release from Dedication.
(a)    Suspension by Midstream Co as Remedy for Payment Default. If Producer
fails to pay any invoice rendered under Article 10, such failure is not due to a
good faith dispute by Producer in accordance with Section 10.2(b) and such
failure is not remedied within five Business Days after Producer’s receipt of
written notice of such failure from Midstream Co, Midstream Co shall have the
right, at its sole discretion, to (i) suspend performance (including withholding
any payments that are owed by Midstream Co to Producer, and such withheld
amounts shall not be subject to setoff under Section 10.1(e)) under this
Agreement until such amount, including interest at the Interest Rate, is paid in
full or (ii) continue performing the Services under this Agreement, and, acting
in a commercially reasonable manner, sell any Fresh Water delivered by Producer
to the Receipt Points on Producer’s behalf, and use the proceeds therefrom to
reimburse Midstream Co for any amounts due and owing to Midstream Co, and, at
Producer’s election, either (y) remit any excess amounts received under such
sale to Producer or (z) reduce the Services Fee due from Producer to Midstream
Co for the following Month by the amount of such excess.
(b)    Additional Suspensions as Remedies. If a Party fails to perform or comply
with any material warranty, covenant, or obligation contained in this Agreement
(other than as addressed in Section 11.1(a) or Section 2.4(a)(i)) and such
failure has not been remedied within 60 Days after its receipt of written notice
from the other Party of such failure, then the non-defaulting Party shall have
the right to suspend performance of its obligations under this Agreement that
are affected by such failure or non-compliance (including withholding any
payments that are owed to the other Party, and such withheld amounts shall not
be subject to netting or setoff under Section 10.1(e)); provided that Producer
may not withhold any payments that are owed to Midstream Co for Services
actually performed by Midstream Co.


- 38 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





(c)    Specific Performance and Declaratory Judgments. Damages in the event of
breach of this Agreement by a Party hereto may be difficult, if not impossible,
to ascertain. Therefore, each Party, in addition to and without limiting any
other remedy or right it may have, will have the right to seek a declaratory
judgment and will have the right to an injunction or other equitable relief in
any court of competent jurisdiction, enjoining any such breach, and enforcing
specifically the terms and provisions hereof, and each of the Parties hereto
hereby waives any and all defenses it may have on the ground of lack of
jurisdiction or competence of the court to grant such an injunction or other
equitable relief. The existence of this right will not preclude any Party from
pursuing any other rights and remedies at Law or in equity that such Party may
have.

Section 11.2    No Election. In the event of a default by a Party under this
Agreement, the other Party shall be entitled in its sole discretion to pursue
one or more of the remedies set forth in this Agreement, or such other remedy as
may be available to it under this Agreement, at Law or in equity, subject,
however, to the limitations set forth in Section 11.3 and Article 15. No
election of remedies shall be required or implied as the result of a Party’s
decision to avail itself of a remedy under this Agreement.

Section 11.3    DIRECT DAMAGES. A PARTY’S DAMAGES RESULTING FROM A BREACH OR
VIOLATION OF ANY REPRESENTATION, WARRANTY, COVENANT, AGREEMENT OR CONDITION
CONTAINED IN THIS AGREEMENT OR ANY ACT OR OMISSION ARISING FROM OR RELATED TO
THIS AGREEMENT SHALL BE LIMITED TO ACTUAL DIRECT DAMAGES AND SHALL NOT INCLUDE
ANY OTHER LOSS OR DAMAGE, INCLUDING INDIRECT, SPECIAL, CONSEQUENTIAL,
INCIDENTAL, EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING LOST PROFITS, PRODUCTION,
OR REVENUES, AND EACH PARTY RELEASES THE OTHER PARTY FROM ALL SUCH CLAIMS FOR
LOSS OR DAMAGE OTHER THAN ACTUAL DIRECT DAMAGES; PROVIDED THAT THIS LIMITATION
TO DIRECT DAMAGES SHALL NOT LIMIT THE PARTIES’ INDEMNIFICATION OBLIGATIONS UNDER
SECTION 3.5(c), SECTION 7.3, AND ARTICLE 15.

Article 12
Force Majeure

Section 12.1    Force Majeure. If either Midstream Co or Producer is rendered
unable by an event of Force Majeure to carry out, in whole or part, its
obligations under this Agreement and such Party gives notice (which notice may
initially be delivered orally so long as written notice is delivered as soon as
reasonably practicable thereafter) and reasonably full details of the event
(including the nature, extent, effect, and likely duration of the event or
circumstances constituting the Force Majeure event) to the other Party as soon
as practicable after the occurrence of the event, then, during the pendency of
such Force Majeure, but only during that period, the obligations of the Party
affected by the event shall be canceled or suspended, as applicable, to the
extent required; provided, however, that notwithstanding anything in the
foregoing to the contrary, no Party shall be relieved from any indemnification
obligation or any obligation to make payments, as the result of Force Majeure,
regardless of which Party is affected; provided further that if the Force
Majeure impacts only a particular Facility Segment or Individual System, then
the suspension of obligations


- 39 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





described in this sentence shall apply only to the applicable Facility Segment
or Individual System and not to the obligations owing in connection with the
rest of the System. The Party affected by Force Majeure shall use commercially
reasonable efforts to remedy the Force Majeure condition with all reasonable
dispatch, shall give notice to the other Party of the termination of the Force
Majeure, and shall resume performance of any suspended obligation promptly after
termination of such Force Majeure.

Section 12.2    Extensions Due to Force Majeure. If a Party is unable to meet
any deadline set forth herein as a result of a Force Majeure, then provided that
such Party complies with the provisions of Section 12.1, such deadline shall be
extended for a period of time equal to the period of time during which such
Party is delayed due to the Force Majeure.

Article 13
Change in Law and Scope

Section 13.1    Changes in Applicable Law.
(a)    If any new Laws are enacted or amended or any new interpretations in
respect of previously existing Laws are issued after the T&C Effective Date that
require Midstream Co to make capital expenditures with respect to the System,
then Midstream Co may propose an increase to the applicable Individual Fee as
may be necessary or appropriate to preserve and continue for the Parties the
rights and benefits originally contemplated for the Parties by this Agreement;
provided, however, that no increase to the applicable Individual Fee pursuant to
this Section 13.1 shall be applicable unless and until, in the reasonable
judgment of Midstream Co, Midstream Co would be required to make capital
expenditures with respect to the System in order to comply with such new Law
that materially and adversely affects the economics of the Services provided,
fees received, or the other economic benefits of this Agreement for Midstream
Co.
(b)    Producer shall accept or reject, in its sole discretion, Midstream Co’s
proposed increase to the Individual Fee within 30 Days after receiving such
proposal from Midstream Co. If Producer fails to provide notice of such
acceptance or rejection within such 30-Day period, then Producer shall be deemed
to have accepted such increase. The Parties will amend, update, or revise the
applicable Agreement Addendum in accordance with this Agreement to reflect any
changes in the applicable Individual Fee agreed to in accordance with this
Section 13.1. If Producer rejects the amount of the proposed increase, then
Producer shall elect to either (x) cause Midstream Co to release the Wells,
Retention Facilities, Receipt Points and Spacing Units and Fresh water subject
to the Fresh Water Dedication that would have been affected by such increase in
accordance with Section 2.4(a)(viii) or (y) at Producer’s sole cost and expense,
cause Midstream Co make such capital expenditures with respect to the System in
order to comply with such new Law and such capital expenditures shall be
included on the monthly invoice and paid in accordance with Section 10.1 and
Section 10.2. In the event Producer makes an election under clause (y) above,
(i) the Individual Fee shall not be increased pursuant to this Section 13.1 and
(ii) the Parties shall meet and cooperate in good faith to ensure any facilities
constructed under this clause (b) comply with customary engineering,
construction and operating specifications in the industry and such facilities
will become part of the Individual System and the property of Midstream Co.


- 40 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





(c)    Producer and Midstream Co shall use their commercially reasonable efforts
to comply with new and amended applicable Laws and new interpretations of
existing Laws.

Section 13.2    Unprofitable Operations and Rights of Termination.
(a)    Cessation of Services. If, in the sole discretion of Midstream Co, the
Services under this Agreement are or become uneconomical for any cause, then
Midstream Co shall not be obligated to provide the applicable Services so long
as such condition exists.
(i)    If Midstream Co suspends Services under this Section 13.2(a) as a result
of Producer’s (A) negligence, willful misconduct, or breach of this Agreement,
(B) delivery of Fresh Water that fails to meet the quality specifications
required by Section 7.1, or (C) execution of a plan of development that deviates
from the then-applicable Development Report, then Midstream Co may resume
providing such Services at any time, upon two Months’ advance written notice
delivered to Producer, and the affected Fresh Water, Receipt Points, Water
Sources, Wells, Dedicated Properties and Spacing Units shall only be permanently
released as a result of suspension under this clause (i) by mutual agreement of
the Parties under Section 2.4(a)(iii).
(ii)    If Midstream Co suspends Services under this Section 13.2(a) for any
reason other than as specified in clause (i) above and (x) such suspension
continues for six consecutive Months or (y) Midstream Co delivers notice to
Producer that such suspension shall be permanent, then the applicable Fresh
Water, Receipt Points, Water Sources, Wells, and Spacing Units shall be
permanently released as specified in Section 2.4(a)(viii).
(b)    Election not to Connect a Planned Well or Planned Retention Facility If
Midstream Co determines, in its discretion, that the connection of an Individual
System to any Planned Well or Planned Retention Facility operated by Original
Producer, as described in Section 3.1(c) hereof, would be uneconomical, then
upon Midstream Co’s delivery of a System Plan (marked as “Final”) indicating
that a requested expansion would be uneconomical pursuant to Section 13.2(f):
(i)    No more than 30 Days after delivery of the System Plan pursuant to
Section 13.2(b) above, Midstream Co shall provide Original Producer Midstream
Co’s proposed terms and conditions under which it would connect the Individual
System to the Planned Well or Planned Retention Facility and transport Fresh
Water under the terms of this Agreement, including estimated construction costs.
Original Producer shall have 30 Days to accept or reject Midstream Co’s terms
and conditions. If Original Producer accepts Midstream Co’s proposed terms and
conditions, then Midstream Co shall, within 30 Days thereof, provide Original
Producer with an updated System Plan detailing the connection of the Individual
System to such Planned Well or Planned Retention Facility and such connection
shall be governed by Section 3.1(c). If Original Producer does not respond to
Midstream Co’s terms and conditions within such 30-Day period, it shall be
deemed to have rejected Midstream Co’s proposed terms and conditions.


- 41 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





(ii)    If Original Producer rejects Midstream Co’s terms and conditions under
clause (A) above, then Original Producer may, at its sole cost and expense,
simultaneously elect in writing to cause Midstream Co to design, construct and
install the facilities necessary to connect the Planned Well or Planned
Retention Facility to the Individual System, such facilities will become part of
the Individual System and the property of Midstream Co. The Parties shall meet
and cooperate in good faith to ensure any facilities constructed under this
clause (ii) have the capacity to handle the estimated Fresh Water that is
subject to the Fresh Water Dedication in the Development Report and comply with
customary engineering, construction and operating specifications in the
industry. Within 30 Days of Original Producer’s election hereunder, Midstream Co
shall provide Original Producer with an updated System Plan detailing the
connection of the Individual System to such Planned Well or Planned Retention
Facility, any costs and expenses shall be included on the monthly invoice and
paid in accordance with Section 10.1 and Section 10.2 and such connection shall
otherwise be governed by Section 3.1(d). Beginning on the first Day Midstream Co
receives Fresh Water Tendered by Original Producer for delivery to any Well or
Retention Facility connected in accordance with this clause (ii), then the
Individual Fee paid on such Fresh Water will be reduced by 30% until such time
as the benefit received by Original Producer from the reduced Individual Fee
equals 115% of the actual costs incurred by Producer to design, construct and
install such facilities.
(c)    Election not to Expand System.
(i)    If Midstream Co determines, in its discretion, that an expansion of the
Individual System to satisfy the needs of Producer (other than Original
Producer), as described in Section 3.1(c) hereof, would be uneconomical, then
Midstream Co shall neither be obligated to undertake such expansion nor to
provide the applicable Services. Producer shall be entitled to a release of the
applicable Planned Wells pursuant to Section 2.4(a)(viii) immediately upon
Midstream Co’s delivery of a System Plan (marked as “Final”) indicating that a
requested expansion would be uneconomical pursuant to Section 13.2(f).
(ii)    If Midstream Co determines, in its discretion, that an expansion of the
Individual System to satisfy the needs of Original Producer (other than
connections of any Planned Well or Planned Retention Facility operated by
Original Producer), as described in Section 3.1(c) hereof, then upon Midstream
Co’s delivery of a System Plan (marked as “Final”) indicating that a requested
expansion would be uneconomical pursuant to Section 13.2(f):
(A)    No more than 30 Days after delivery of the System Plan pursuant to
Section 13.2(c)(ii) above, Midstream Co shall provide Original Producer
Midstream Co’s proposed terms and conditions under which it would expand the
Individual System and transport Fresh Water under the terms of this Agreement,
including estimated construction costs. Original Producer shall have 30 Days to
accept or reject Midstream Co’s terms and conditions. If Original Producer
accepts Midstream Co’s proposed terms and conditions, then Midstream Co shall,
within 30 Days thereof, provide Original Producer


- 42 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





with an updated System Plan detailing the expansion of the Individual System and
such expansion shall be governed by Section 3.1(c). If Original Producer does
not respond to Midstream Co’s terms and conditions within such 30-Day period, it
shall be deemed to have rejected Midstream Co’s proposed terms and conditions.
(B)    If Original Producer rejects Midstream Co’s terms and conditions under
clause (A) above, then Original Producer may, at its sole cost and expense,
simultaneously elect in writing to cause Midstream Co to design, construct and
install the facilities necessary to expand the Individual System, such
facilities will become part of the Individual System and the property of
Midstream Co. The Parties shall meet and cooperate in good faith to ensure any
facilities constructed under this clause (B) have the capacity to handle the
estimated Fresh Water that is subject to the Fresh Water Dedication in the
Development Report and comply with customary engineering, construction and
operating specifications in the industry. Within 30 Days of Original Producer’s
election hereunder, Midstream Co shall provide Original Producer with an updated
System Plan detailing the expansion of the Individual System, any costs and
expenses shall be included on the monthly invoice and paid in accordance with
Section 10.1 and Section 10.2 and such expansion shall otherwise be governed by
Section 3.1(d). Beginning on the first Day Midstream Co receives Fresh Water
Tendered by Original Producer from any expansion of the Individual System in
accordance with this clause (B), then the Individual Fee paid on the incremental
Fresh Water received from the Individual System will be reduced by 30% until
such time as the benefit received by Original Producer from the reduced
Individual Fee equals 115% of the actual costs incurred by Producer to design,
construct and install such facilities.
(d)    Election not to Construct Facilities to Connect a Water Source to the
System. If Midstream Co determines, in its discretion, that the construction of
facilities to connect a Water Source to the System to deliver Services to
Original Producer would be uneconomical, then upon Midstream Co’s delivery of a
System Plan (marked as “Final”) indicating that a requested expansion would be
uneconomical pursuant to Section 13.2(f):
(i)    No more than 30 Days after delivery of the System Plan pursuant to
Section 13.2(d) above, Midstream Co shall provide Original Producer Midstream
Co’s proposed terms and conditions under which it would construct facilities to
connect a Water Source to the System under the terms of this Agreement,
including estimated construction costs. Original Producer shall have 30 Days to
accept or reject Midstream Co’s terms and conditions. If Original Producer
accepts Midstream Co’s proposed terms and conditions, then Midstream Co shall,
within 30 Days thereof, provide Original Producer with an updated System Plan
detailing the construction of facilities to connect a Water Source to the
System. If Original Producer does not respond to Midstream Co’s terms and
conditions within such


- 43 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





30-Day period, it shall be deemed to have rejected Midstream Co’s proposed terms
and conditions
(ii)    If Original Producer rejects Midstream Co’s terms and conditions under
clause (A) above, then Original Producer may, at its sole cost and expense,
simultaneously elect in writing to cause Midstream Co to construct facilities to
connect a Water Source to the System, such facilities will become part of the
Individual System and the property of Midstream Co. The Parties shall meet and
cooperate in good faith to ensure any facilities constructed under this
clause (ii) have the capacity to handle the estimated Fresh Water that is
subject to the Fresh Water Dedication in the Development Report and comply with
customary engineering, construction and operating specifications in the
industry. Within 30 Days of Original Producer’s election hereunder, Midstream Co
shall provide Original Producer with an updated System Plan detailing the
construction of facilities to connect a Water Source to the System, any costs
and expenses shall be included on the monthly invoice and paid in accordance
with Section 10.1 and Section 10.2 and such facilities shall otherwise be
governed by Section 3.1(d). Beginning on the first Day Midstream Co receives
Fresh Water Tendered by Original Producer for delivery to any facility
constructed in accordance with this clause (ii), then the Individual Fee paid on
such Fresh Water will be reduced by 30% until such time as the benefit received
by Original Producer from the reduced Individual Fee equals 115% of the actual
costs incurred by Producer to design, construct and install such facilities.
(e)    Start of Suspension of Services. Midstream Co shall cause any suspension
of Services permitted by this Section 13.2 to commence on the first Day of a
Month and not on any other Day.
(f)    Supporting Documentation. As soon as Midstream Co determines that an
expansion of the Individual System or connection of a Planned Well, Planned
Retention Facility or Water Source to the System will not be economic or that
continuing to provide Services at existing facilities has been rendered
uneconomic, Midstream Co shall communicate the same to Producer. With respect to
existing facilities, such notice shall be delivered to Producer at least 60 Days
in advance of any proposed curtailment under this Section 13.2 and such notice
shall be accompanied by documentation supporting its claim that certain Services
have become uneconomical. With respect to planned facilities, Midstream Co shall
indicate that providing Services to Planned Wells is uneconomical by failing to
include the necessary expansion or connection projects in the applicable System
Plan and shall provide supporting documentation for its determination that such
expansion or connection would be uneconomical, if requested by Producer. If
Midstream Co delivers a System Plan (marked as “Final”) describing the necessary
expansion or connection projects, such delivery shall be deemed to be a
commitment by Midstream Co to complete such expansion or connection without
exercising its rights under Section 13.2(b) or Section 13.2(c), as applicable,
so long as conditions (including anticipated throughput, pricing, the ability to
obtain rights-of-way, Producer’s continued execution of the Development Report,
and any other factors deemed material by Midstream Co) do not materially change;
provided, however that upon the initiation of Services through such expansion or
connection project or through a component part of such expansion or connection
project, such expansion, connection or applicable portion thereof shall be
considered


- 44 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





“existing facilities” for purposes of this Section 13.2 and Midstream Co shall
have all of the rights set forth herein with respect to existing facilities that
become uneconomical. Nothing in this Section 13.2(f) shall give Producer a right
to consent to a suspension under this Section 13.2.
(g)    No Obligation to Drill or Operate. Without limiting the right of Producer
to revise the Development Report to eliminate any proposed Wells or Retention
Facilities, nothing herein shall be construed to require Producer to drill any
Well, to continue to operate any Well, to develop or maintain any Water
Resources that a prudent operator would not in like circumstances drill or
continue to operate, develop, or maintain.

Article 14
Reserved

Article 15
Indemnification and Insurance

Section 15.1    Reciprocal Indemnity. To the fullest extent permitted by
applicable Law and except as otherwise set forth in Section 3.5(c) and Section
7.3:
(a)    Producer Indemnification. Producer shall release, protect, defend,
indemnify and hold harmless Midstream Co Group from and against all Losses
directly or indirectly arising out of or in connection with bodily injury,
death, illness, disease, or loss or damage to property of Producer or any member
of Producer Group in any way arising out of or relating to this Agreement,
directly or indirectly. THIS RELEASE, DEFENSE AND INDEMNITY OBLIGATION SHALL
APPLY REGARDLESS OF FAULT OF MIDSTREAM CO GROUP OR ANY OTHER PERSONS.
(b)    Midstream Co Indemnification. Midstream Co shall release, protect,
defend, indemnify and hold harmless Producer Group from and against all Losses
directly or indirectly arising out of or in connection with bodily injury,
death, illness, disease, or loss or damage to property of Midstream Co or any
member of Midstream Co Group in any way arising out of or relating to this
Agreement, directly or indirectly. THIS RELEASE, DEFENSE AND INDEMNITY
OBLIGATION SHALL APPLY REGARDLESS OF FAULT OF PRODUCER GROUP OR ANY OTHER
PERSONS.
(c)    Regardless of Fault. AS USED IN THE PRECEDING TWO SUBCLAUSES, THE PHRASE
“REGARDLESS OF FAULT” SHALL MEAN, WITH RESPECT TO ANY LOSS THAT IS CAUSED IN
WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER SOLE, JOINT, CONCURRENT,
COMPARATIVE, CONTRIBUTORY, ACTIVE, PASSIVE, OR OTHERWISE), STRICT LIABILITY, OR
OTHER FAULT, OF ANY MEMBER OF MIDSTREAM CO GROUP OR THE PRODUCER GROUP, WITHOUT
REGARD TO THE CAUSE OR CAUSES THEREOF AND WITHOUT LIMITATION OF SUCH LOSS AND
WHETHER OR NOT CAUSED BY A PRE-EXISTING CONDITION.

Section 15.2    Indemnification Regarding Third Parties. Each Party shall
release, protect, defend, indemnify and hold the other Party harmless against
any Loss by a Third Party that is not a member of the Producer Group or
Midstream Co Group, to the extent such Loss (a) is caused by


- 45 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





the negligence or willful misconduct of said indemnifying Party or such Party’s
Group, or (b) in the case of Producer as indemnifying Party, results from claims
by a Third Party of title, rights, or encumbrances in or to Fresh Water
delivered by Producer to a Receipt Point.

Section 15.3    Reserved.

Section 15.4    Insurance. Midstream Co and Producer shall (a) carry and
maintain no less than the insurance coverage set forth in Exhibit D, and (b)
cause such insurance to be (i) the primary coverage without any right of
contribution from any other insurance held by the other Party to the extent of
the insured Party’s indemnification obligations hereunder, and (ii) written and
endorsed to include waivers of all subrogation rights of the insurers against
Midstream Co and its Group (in the case of Producer’s insurance) or Producer and
its Group (in the case of Midstream Co’s insurance). Unless Producer is Original
Producer, Producer shall also cause the insurance carried and maintained by it
pursuant to this Section 15.4 to be endorsed to name Midstream Co and its Group
as additional insureds or provide blanket additional insured status that covers
Midstream Co and its Group as additional insureds, except in the case of
worker’s compensation insurance. Any insurance provided by OpCo on behalf of
Midstream Co that comports with this Section 15.4 shall be deemed to satisfy
these requirements.

Article 16
Assignment

Section 16.1    Assignment of Rights and Obligations under this Agreement.
(a)    Assignment. Except as specifically otherwise provided in this Agreement,
no Party nor OpCo shall have the right to assign its rights and obligations
under this Agreement (in whole or in part) to another Person except with the
prior consent of Midstream Co (in the case of an assignment by Producer) or
Producer (in the case of an assignment by OpCo or Midstream Co), which consent
may be withheld at such Party’s sole discretion. Notwithstanding the foregoing,
Producer may assign its rights and obligations under this Agreement to any
Person to whom Producer assigns or transfers an interest in any of the Dedicated
Properties insofar as this Agreement relates to such Dedicated Properties
without the consent of Midstream Co; provided that (A) such Person assumes in
writing the obligations of Producer under this Agreement insofar as it relates
to the portion of the Dedicated Properties so assigned or transferred, such
writing shall take the form of an Agreement Addendum, executed by the applicable
Midstream Co and the Producer Assignee (and others, if appropriate) and such
writing shall be recorded in the real property records of the counties in which
the Dedication Area is located, (B) such assignment is made subject to this
Agreement, (C) if such assignment or transfer is made to an Affiliate of
Producer, the Original Producer shall not be released from any of its
obligations under this Agreement, and (D) if such transfer or assignment is to a
Producer Assignee (a “Third Party Assignment”): (1) the Original Producer shall
be released from its obligations under this Agreement with respect to the
Dedicated Properties so assigned or transferred, (2) at least thirty (30) Days
prior to the closing date of the Third Party Assignment (or, if the period
between signing and closing is less than thirty (30) Days, as early as possible
and in no event less than two Business Days prior to the closing of the Third
Party Assignment) Producer shall cause the proposed Producer Assignee to deliver
an updated


- 46 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





Development Report to Midstream Co and (3) prior to or on the closing date of
the Third Party Assignment, the Producer Assignee shall deliver to Midstream Co
(x) a copy of the writing pursuant to which the Third Party Assignment is
occurring, and (y) documentation of any Conflicting Dedication affecting the
Producer Assignee.
(b)    Notice; Binding Effect. Within 30 Days prior to the date of execution of
a permitted assignment by Producer, Producer shall give Midstream Co notice of
any assignment of this Agreement or Dedicated Properties. Midstream Co shall
give Producer written notice of any assignment of this Agreement within 30 Days
after the date of execution of such permitted assignment. This Agreement shall
be binding upon and inure to the benefit of the respective permitted successors
and assigns of the Parties. Any attempted assignment made without compliance
with the provisions set forth in this Section 16.1 shall be null and void ab
initio.
(c)    Releases not Assignments. Any release of any of the Dedicated Properties
from the Dedications pursuant to Section 2.4 shall not constitute an assignment
or transfer of such Dedicated Properties for the purposes of this Article 16.

Section 16.2    Pre-Approved Assignments.
(a)    Each Party shall have the right without the prior consent of the others
to (i) mortgage, pledge, encumber or otherwise impress a lien or security
interest upon its rights and interest in and to this Agreement, and (ii) make a
transfer pursuant to any security interest arrangement described in (i) above,
including any judicial or non-judicial foreclosure and any assignment from the
holder of such security interest to another Person.
(b)    Original Producer (but not any subsequent Producer or Producer Assignee)
may Transfer Dedicated Properties free of terms, conditions and obligations of
this Agreement in a Transfer (a “Proposed Transaction”), subject to Original
Producer’s compliance with the following:
(i)    Where such Transfer is an exchange of Net Acres of undeveloped Dedicated
Properties (the “Outbound Acreage”) for equivalent Net Acres of properties of a
Third Party located in the Dedication Area, which such properties become subject
to the Dedication under this Agreement (the “Inbound Acreage”), as determined by
Original Producer in good faith taking into account (v) the number of Net Acres
in the Outbound Acreage compared to the Inbound Acreage (which must be within
plus or minus 10%), (w) the location and proximity to of the Inbound Acreage to
an Individual System, including anticipated costs and expenses to install,
build, construct or otherwise place into service infrastructure for the Outbound
Acreage compared to the Inbound Acreage (x) the production reserves, development
plan and timing to bring such production online of the Outbound Acreage compared
to the Inbound Acreage, (y) the value of the Outbound Acreage vs. the Inbound
Acreage (disregarding any benefit that is expected to accrue to Original
Producer and its Affiliates, but including any value that Midstream Co could
reasonably be expected to gain through the Proposed Transaction), and (z) such
other operational and financial considerations as would be taken in similar
transactions in accordance with generally accepted industry practice (including
by way of accelerating volumes to be gathered by


- 47 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





Midstream Co and whether Original Producer is trading non-operated acreage for
operated acreage); then:
(A)    Original Producer shall give Midstream Co at least 60 Days’ prior written
notice of the Proposed Transaction, which notice shall be by email from an
authorized officer of Producer holding an office of vice president or more
senior and shall include (1) descriptions of the Inbound Acreage (including
section, township and range (or similar information), an estimate of the number
of gross acres in a lease multiplied by the lessor’s mineral interest (“Lease
Acres”), Net Acres, Lease Acres multiplied by the applicable net revenue
interest (“Net Revenue Acres”), and the portion of such Lease Acres that
Original Producer anticipates it would operate, if it acquires such acreage),
(2) descriptions of the Outbound Acreage (including section, township and range
(or similar information), an estimate of the number of Lease Acres, Net Acres,
Net Revenue Acres, and the portion of such Lease Acres that Producer anticipates
it would have operated, had it not assigned such acreage) and reasonably
detailed supporting documentation of Producer’s analysis pursuant to clauses
“(v)” through “(z)” above, (3) name of the entity or entities that are
counterparties to the Proposed Transaction, if not confidential, (4) a detailed
description of the Services that would be provided on the Outbound Acreage vs.
the Inbound Acreage, (5) the value that Producer anticipates that it would
receive if Producer consummates the Proposed Transaction and the value that
Producer anticipates it will lose if it does not consummate the Proposed
Transaction, and (6) any other information as Producer determines to be germane;
(B)    The intended execution date for the Proposed Transaction and the intended
closing date for the Proposed Transaction;
(C)    Midstream Co shall have 15 Business Days to provide written notice to
Original Producer if it disputes that the Outbound Acreage and Inbound Acreage
are equivalent, together with reasonably detailed supporting documentation; and
(D)    Producer shall reimburse Midstream Co in full for all actual costs and
expenses incurred by Midstream Co to install, build, construct or otherwise
place into service infrastructure for the Outbound Acreage, so long as Midstream
Co had informed Producer of its intention to install, build, construct or
otherwise place into service the applicable infrastructure by inclusion of same
in a System Plan delivered prior to the closing of the applicable Transfer.
(c)    Upon Producer or its Affiliate (as applicable) providing reasonable
documentation to show that it has satisfied, or will satisfy upon the closing of
the Proposed Transaction, the applicable requirements of Section 16.2(b) above,
then, subject to such satisfaction of the applicable


- 48 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





requirements of Section 16.2(b) above, Producer and/or its Affiliate (as
applicable) shall be entitled to a permanent release from the Dedications of its
relevant interests in the Dedicated Properties and the production attributable
thereto, effective as of the closing of the Proposed Transaction. If Producer or
its Affiliate is entitled to a release from the Dedications pursuant to this
Section 16.2, Midstream Co shall, within 10 Days following Producer’s written
request, execute and deliver to Producer a release agreement, reasonably
acceptable to all Parties and in recordable form, that reflects such release
from the Dedications. If the Proposed Transaction does not occur within 120 Days
of the satisfaction of the requirements of this Section 16.2, Producer or its
Affiliate will not consummate the Proposed Transaction without again complying
with this Section 16.2.

Section 16.3    Change of Control. Except as provided in Section 16.1, nothing
in this Article 16 shall prevent Producer’s members or owners from transferring
their respective interests (whether equity or otherwise and whether in whole or
in part) in Producer and nothing in this Article 16 shall prevent Midstream Co’s
members or owners from transferring their respective interests (whether equity
or otherwise and whether in whole or in part) in Midstream Co. However, if a
change of control of a Party gives rise to a reasonable basis for insecurity on
the part of the other Party, such change of control may be the basis for a
request of Adequate Assurance of Performance. Each member or owner of Producer
or Midstream Co, as applicable, shall have the right to assign and transfer such
member’s or owner’s interests (whether equity or otherwise and whether in whole
or in part) in Producer or Midstream Co, as applicable, without restriction
contained in this Agreement.

Article 17
Other Provisions

Section 17.1    Relationship of the Parties. The execution and delivery of an
Agreement Addendum shall create a binding agreement between the Parties
signatory thereto or, in the case of the OpCo Agreement Addendum, the Producer
signatory thereto and OpCo, consisting of the terms set forth in such Agreement
Addendum together with the terms set forth in these Agreement Terms and
Conditions. The signatories of one Agreement Addendum shall not be bound to or
otherwise in privity of contract with the signatories of any other Agreement
Addendum, and the execution and delivery of each Agreement Addendum shall form a
separate and distinct contract. This Agreement shall not be deemed or construed
to create, a partnership, joint venture or association or a trust between or
among Producer, Midstream Co, and OpCo or the Persons party to any other
Agreement Addendum. This Agreement shall not be deemed or construed to authorize
any Party or OpCo to act as an agent, servant or employee for any other Party or
OpCo for any purpose whatsoever except as explicitly set forth in this
Agreement. In their relations with each other under this Agreement, the Parties
and OpCo shall not be considered fiduciaries.

Section 17.2    Notices. Unless otherwise specified in the applicable provision,
all notices, consents, approvals, requests, and other communications required or
permitted to be given under this Agreement shall be in writing and delivered
personally, or sent by bonded overnight courier, mailed by U.S. Express Mail or
by certified or registered United States Mail with all postage fully prepaid,
return receipt requested, or, except in the case of notices of breach or
default, sent by electronic mail (including with a PDF of the notice or other
communication attached), in each case, addressed (i) if to Producer, at the
address set forth on the applicable Agreement Addendum and


- 49 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





(ii) if to Midstream Co or OpCo, then to OpCo and the applicable Midstream Co at
the address set forth on the applicable Agreement Addendum; provided that in the
case of any notice by electronic mail, such notice is confirmed by communication
via another method permitted by this Section 17.2. Any notice, consent,
approval, request, or other communication (“Communications”) given in accordance
herewith shall be deemed to have been given when (a) actually received or
rejected by the addressee in person or by courier, (b) (reserved), or (c)
actually received or rejected by the addressee upon delivery by overnight
courier or United States Mail, as shown in the tracking report or return
receipt, as applicable. Communications may not be transmitted by electronic
mail, except for ordinary course business communications that shall be deemed to
be received, if transmitted during normal business hours on such Business Day,
or if transmitted after normal business hours, on the next Business Day. Any
Person may change their contact information for notice by giving notice to the
other Party and, in the case of Producer, OpCo in the manner provided in this
Section 17.2.

Section 17.3    Entire Agreement; Conflicts. This Agreement (consisting of these
Agreement Terms and Conditions and the applicable Agreement Addendum)
constitutes the entire agreement of Producer and Midstream Co or OpCo (as
applicable) pertaining to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations, and discussions, whether oral or
written, of Producer and Midstream Co or OpCo (as applicable) pertaining to the
subject matter hereof. There are no warranties, representations, or other
agreements between Producer and Midstream Co or OpCo (as applicable) relating to
the subject matter hereof except as specifically set forth in this Agreement,
including the exhibits hereto, and no Party or OpCo shall be bound by or liable
for any alleged representation, promise, inducement, or statements of intention
not so set forth.

Section 17.4    Waivers; Rights Cumulative. Any of the terms, covenants, or
conditions hereof may be waived only by a written instrument executed by or on
behalf of the Person waiving compliance. No course of dealing on the part of any
Party or OpCo, or their respective officers, employees, agents, or
representatives, nor any failure by a Party or OpCo to exercise any of its
rights under this Agreement shall operate as a waiver thereof or affect in any
way the right of such Party or OpCo at a later time to enforce the performance
of such provision. No waiver by any Party or OpCo of any condition, or any
breach of any term or covenant contained in this Agreement, in any one or more
instances, shall be deemed to be or construed as a further or continuing waiver
of any such condition or breach or a waiver of any other condition or of any
breach of any other term or covenant. The rights of Producer, Midstream Co, and
OpCo (as applicable) under this Agreement shall be cumulative, and the exercise
or partial exercise of any such right shall not preclude the exercise of any
other right.

Section 17.5    Amendment.
(a)    This Agreement may be amended only by an instrument in writing executed
(except as otherwise set forth in this Section 17.5) by Producer and Midstream
Co or OpCo, as applicable, and expressly identified as an amendment or
modification.


- 50 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





(b)    In the event of a conflict between (i) these Agreement Terms and
Conditions or any exhibit to this agreement, on the one hand, and (ii) an
applicable Agreement Addendum, on the other, the applicable Agreement Addendum
shall control.

Section 17.6    Governing Law; Arbitration. This Agreement shall be governed by
and construed in accordance with the Laws of the State, excluding any conflicts
of Law rule or principle that might refer construction of such provisions to the
Laws of another jurisdiction. Any dispute, controversy, or claim arising out of
or relating to this Agreement shall be finally settled by arbitration in
accordance with the CPR Institute for Dispute Resolution Rules for
Non-Administered Arbitration then in effect (the “Rules”) by a sole arbitrator
appointed in accordance with the Rules. The arbitrator is not empowered to award
consequential, indirect, special, punitive or exemplary damages, and each Party
and OpCo irrevocably waives any damages in excess of actual damages. Arbitration
shall be held in the English language in the State, and the decision of the
arbitration panel shall include a statement of the reasons for such decision,
and the award shall be final and binding on Producer and Midstream Co or OpCo,
as applicable. Awards shall be final and binding on Producer and Midstream Co or
OpCo, as applicable, from the date they are made and judgment upon any award may
be entered in any court having jurisdiction. The arbitrator shall apply the Laws
of the State, excluding any conflicts of Law rule or principle that might refer
construction of such provisions to the Laws of another jurisdiction.

Section 17.7    Parties in Interest. Except for parties indemnified hereunder,
nothing in this Agreement shall entitle any Person other than the Parties and
OpCo to any claim, cause of action, remedy or right of any kind.

Section 17.8    Preparation of Agreement. The Parties and OpCo and their
respective counsel participated in the preparation of this Agreement. In the
event of any ambiguity in this Agreement, no presumption shall arise based on
the identity of the draftsman of this Agreement.

Section 17.9    Severability. If any term or other provision of this Agreement
is invalid, illegal, or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
any Party or OpCo. Upon such determination that any term or other provision is
invalid, illegal, or incapable of being enforced, Producer and Midstream Co or
OpCo, as applicable, shall negotiate in good faith to modify this Agreement so
as to effect the original intent of Producer and Midstream Co or OpCo, as
applicable, as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible. A ruling
of invalidity, illegality or unenforceability as to one Agreement shall only be
applicable to that Agreement, not all the Agreements covered by these Agreement
Terms and Conditions.

Section 17.10    Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a Party or OpCo by electronic mail
shall be deemed an original signature hereto;


- 51 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------





provided that the originals of any such electronically provided signatures shall
be provided by the signatory, if requested by the other Party (or OpCo) within a
week of exchanging such signatures.

Section 17.11    Confidentiality. All data and information exchanged by the
Parties and OpCo (other than the terms and conditions of this Agreement) and all
pricing terms shall be maintained in strict and absolute confidence and no Party
nor OpCo shall disclose, without the prior consent of the other Parties and
OpCo, any such data, information or pricing terms unless the release thereof is
required by Law (including any requirement associated with an elective filing
with a Governmental Authority) or the rules or regulations of any stock exchange
on which any securities of the Parties, OpCo, or any Affiliates thereof are
traded. Nothing in this Agreement shall prohibit the Parties or OpCo from
disclosing whatever information in such manner as may be required by applicable
Law; nor shall any Party or OpCo be prohibited by the terms hereof from
disclosing information acquired under this Agreement to any financial
institution or investors providing or proposing financing to a Party, OpCo, or
to any Person proposing to purchase the equity in any Party or OpCo or the
assets owned by any Party or OpCo. Notwithstanding the foregoing, the
restrictions in this Section 17.11 will not apply to data or information that
(i) is in the possession of the Person receiving such information prior to
disclosure by the other Party or OpCo, (ii) is or becomes known to the public
other than as a result of a breach of this Agreement or (iii) becomes available
to a Party or OpCo a non-confidential basis from a source other than the other
Party or OpCo, provided that such source is not bound by a confidentiality
agreement with, or other fiduciary obligations of confidentiality to, the other
Party or OpCo. This Section will survive any termination of this Agreement for a
period of 24 Months from the end of the Year in which the date of such
termination occurred.
(End of Agreement Terms and Conditions)


- 52 -
Third Amended and Restated
Fresh Water Services Agreement



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused these Agreement Terms and Conditions
to be executed as of the T&C Effective Date.


On behalf of each Midstream Co:
NOBLE MIDSTREAM PARTNERS LP




By: Noble Midstream GP LLC, its general partner


 
By: /s/ Thomas W. Christensen
Name:
Title:
Thomas W. Christensen
Chief Financial Officer
 



On behalf of each Producer:
NOBLE ENERGY, INC.








By: /s/ Aaron G. Carlson
Name:
Title:
Aaron G. Carlson
Vice President
 



OpCo:
NOBLE MIDSTREAM SERVICES, LLC








By: /s/ Thomas W. Christensen
Name:
Title:
Thomas W. Christensen
Chief Financial Officer
 









[Signature Page to the Third Amended and Restated Agreement Terms and Conditions
Relating to Fresh Water Services]

